--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



PURCHASE AND SALE OF LLC MEMBERSHIP INTEREST AGREEMENT




THIS PURCHASE AND SALE OF LLC MEMBERSHIP INTEREST AGREEMENT (the “Agreement”),
dated as of May 11, 2009, is entered into by and between Golden Phoenix
Minerals, Inc., a Nevada corporation (the “Seller”), and Win-Eldrich Gold, Inc.,
a Nevada corporation (“the Purchaser”).  The Seller and the Purchaser are
hereinafter collectively referred to as the “Parties.”


RECITALS


WHEREAS, pursuant to that certain Operating Agreement by and between the
Parties, dated September 28, 2006 (the “Operating Agreement”) the Seller is the
holder of a membership interest and the Purchaser is the holder of a membership
interest, the respective ownership interest amounts being in dispute, in Ashdown
Project LLC, a Nevada limited liability company (the “LLC”).  Originally, Seller
owned a 60% Ownership Interest (defined in the LLC’s Operating Agreement) and
Purchaser owned a 40% Ownership Interest.  The Seller and Purchaser collectively
own 100% of the Ownership Interests in the LLC.  Terms not defined herein shall
have the meaning assigned them in the LLC’s Operating Agreement.


WHEREAS, the Seller desires to sell, or cause to be sold, Seller’s entire
Ownership Interest in the LLC, and to assign and transfer certain contractual
obligations, equipment, permits and other material documents contributed and/or
leased to the LLC.  Purchaser desires to purchase the Seller’s entire Ownership
Interest (collectively, the “Membership Interest”), and to accept, or cause the
LLC to accept, as applicable, such assignment upon the terms and subject to the
conditions hereinafter set forth.


WHEREAS, the Parties previously entered into a Binding Memorandum of
Understanding and two related Binding Side Letter Agreements, each dated
February 25, 2009 (collectively, the “MOU”), pursuant to which the Parties
agreed upon the material terms of the purchase of the Membership Interest.  The
parties dispute whether the MOU has expired.


WHEREAS, the Parties hereto desire to enter into an agreement which includes
matters set forth in the MOU, whose documentation includes, but is not limited
to, this Agreement and the related Note, Security Agreement and Deed of Trust,
and certain releases related to claims among them each as defined herein
(collectively, the “Transaction Documents”), which Transaction Documents shall
supersede the MOU as well as any other arrangements, understandings or
agreements, whether written or oral, between the Parties prior to the date
hereof.


WHEREAS, in connection with the duties and obligations herein, including the
sale of the Seller’s Membership Interest, the Purchaser shall pay Seller the
aggregate purchase price of Five Million Three Hundred Thousand Dollars
($5,300,000) and cause the LLC to grant the Seller a security interest in the
assets of the LLC, and all of Purchaser’s Ownership Interest in the LLC, as set
forth herein.


WHEREAS, certain assets of the LLC are already encumbered by certain security
agreements and/or leases, which are identified on Schedule 1.1(b)(i) attached
hereto (“Preexisting Liens”).  Seller’s security interest will be subordinate to
such Preexisting Liens.


WHEREAS, the parties intend to transfer all of Seller’s Ownership Interest under
Section 3.2.3 of the Operating Agreement.


NOW, THEREFORE, in consideration of the mutual promises, covenants and terms
contained in this Agreement, the parties hereby agree as follows:





 
1
     
/s/ PM     /s/ DC
   
  PM         DC

 
 

--------------------------------------------------------------------------------

 
 
1.           PURCHASE OF SELLER’S MEMBERSHIP INTEREST IN THE LLC


1.1           Terms of the Purchase.


(a)           Purchase Price. Upon the Closing (as hereinafter defined), in
consideration for the sale and transfer of One Hundred Percent (100%) of
Seller’s Membership Interest in the LLC to Purchaser, and Seller’s release of
claims against the LLC and Purchaser pursuant to the Release (defined below),
the Purchaser shall issue to Seller a Secured Promissory Note, dated the date of
Closing, in substantially the form attached hereto as Exhibit A (the “Note”),
whereby the Purchaser promises to pay Seller Five Million Three Hundred Thousand
Dollars ($5,300,000) (the “Purchase Price”), pursuant to the terms and
conditions herein and as set forth in the Note.


(b)           Grant of Security Interest.  The Purchaser shall (or shall cause
the LLC to, as applicable) grant Seller a security interest in certain
Collateral (as that term is defined in the Security Agreement) being (except to
the extent excluded) all assets of the LLC, and Purchaser’s Ownership Interest
in the LLC, which Collateral shall be Seller’s sole recourse in an Event of
Default (as defined in the Note), or upon any default or breach of the Security
Agreement or Deed of Trust.  The form of the Security Agreement is attached
hereto as Exhibit B (the “Security Agreement”).  The form of Deed of Trust is
attached hereto as Exhibit C (the “Deed of Trust”).


i.           Priority of Security Interest; Subordination.  The parties
acknowledge that the LLC and/or Purchaser will obtain financing to complete the
Purchaser’s purchase of Seller’s Membership Interest, to provide working capital
and to refinance (when and if Purchaser deems advisable) the LLC’s leases and
loans.  This may occur before, at or after Closing.  In the event that a third
party desires to provide Purchaser financing via an investment in, joint venture
with, or loan to, the LLC secured by the assets of the LLC and/or Purchaser’s
Ownership Interest, so long as the Note is still outstanding, Seller agrees to
enter into an Intercreditor Agreement with such third party (in form and
substance reasonably acceptable to all parties), such that Seller and the third
party will each share a first priority security interest (subject to the
Preexisting Liens) in pari passu as to One Million Five Hundred Thousand Dollars
($1,500,000) of their respective investment, venture or loan amounts.  Seller
agrees that an additional One Million Five Hundred Thousand Dollars ($1,500,000)
may be assigned to such similar priority position in pari passu, so long as: (A)
title to the Ashdown Mill has vested in the LLC, and (B) Purchaser has made an
additional capital contribution to the LLC of at least Five Hundred Thousand
Dollars ($500,000) in cash (collectively, this amount with the initial
$1,500,000, for a total of $3,000,000, is referred to as the “Priority Amount”)
Seller will subordinate its loan and its security interests in the Collateral as
to the balance of any principal and interest outstanding under the Note
(initially this amount is $5.3M - $1.5M, or $3.8M subordinated to the Priority
Amount of $3M with Seller holding $1.5M pari passu).  Seller’s security interest
in the Collateral is subordinate to Preexisting Liens.  Seller agrees to release
Collateral for sales and replacements and transactions in the ordinary course,
including, but not limited to, off take agreements and forward sales
contracts.  Seller also agrees to release its security interest in the
Collateral so the LLC may “factor” or finance its accounts receivable and
establish a “lock box” security interest for its cash and bank
accounts.  Purchaser and the LLC may pay down and reborrow at any time the
amount of the Priority Amount, from one or multiple lender/investors, and may
replace the Preexisting Liens with alternate financing so long as Seller is not
obligated as a guarantor on such alternate financing.  The Purchaser agrees to
use (or cause the LLC to use) the proceeds received from any Priority Amount
loan in the business of the LLC (which for these purposes includes refinancing
of Preexisting Liens or discharge of amounts owed Seller), including payment of
those certain required payments of the LLC set forth in Section 4.3.  Collateral
shall not include current assests and the LLC may distribute to its members so
long as no uncured Event of Default is continuing, available cash.
 

 
2
     
/s/ PM     /s/ DC
   
  PM         DC

 
 

--------------------------------------------------------------------------------

 
 
ii)            Financing Mill.  Notwithstanding anything herein or in the
Security Agreement or the Limited Recourse Secured Promissory Note, the Parties
agree that Muller and or LLC can encumber, collateralize and seek financing for
the granting of a sole first priority interest in the Ashdown Mill up to
$500,000 and the lendor or investor will not be subject to the limiting
provisions 1.1(b)(i).
 
iii)            In consideration of the foregoing, Muller and or the LLC agree
to grant Seller a first right of refusal to purchase the Ashdown Mill.
 
(c)           Termination of Existing Litigation or Disputes.  Effective upon
Closing, the Parties and the LLC shall enter into a Settlement and Release
Agreement, in substantially the form attached hereto as Exhibit D (the
“Release”), pursuant to which the Parties and the LLC shall agree that any and
all litigation and ongoing disputes existing between the Parties shall be
immediately terminated.  Not released are claims for fraud, intentional
misconduct or breach of the obligations and duties under this Agreement.  The
Seller shall release the LLC from any and all claims, including but not limited
to, those arising under the Operating Agreement.  Although at Closing Seller
will cease to be a member of the LLC, the obligations of Confidentiality under
Article XII of the Operating Agreement survive and are incorporated herein, as
are the dispute resolution provisions of Article XIII.


(d)           Wages & Expense Reimbursements.  Excluding Kent Aveson and David
Tretbar (for whom any remaining contractual obligations including
employee/employer and severance compensation (and taxes related thereto);
medical insurance and expenses; other employee benefits, and expense
reimbursements, the Seller shall hold the LLC harmless and remain responsible
and shall discharge), the Purchaser shall hold Seller harmless from all payroll
obligations of the LLC made, or required to be made, on or after December 31,
2008, including, but not limited to, all outstanding employee wages and expense
reimbursements and all outstanding payroll and employment-related taxes
due.  Any expenses related to employees hired and/or rehired on or after
November 14, 2008 will not be the responsibility of Seller.


(e)            Release of Existing Loan Balance.  At Closing, the entire balance
of any principal and interest owed on the loan from the LLC to the Seller,
estimated to have a balance as of the date hereof of one hundred sixty thousand
two hundred thirty dollars ($160,230.00), shall be forgiven in its entirety.


(f)            Payment to Retrievers LLC.  On or before the Closing, Perry
Muller (“Muller”), or his assignee, will pay up to One Hundred Thousand Dollars
($100,000.00) of all payments made in settlement of the amounts owed by the LLC
to Retrievers LLC, and prior to Closing, Seller (at its cost for any additional
amounts required for settlement) shall secure a release (in a form acceptable to
Purchaser) from Retrievers LLC of any claim or title in or to the Ashdown Mill
with Muller becoming the sole owner of the Ashdown Mill (“Retriever’s
Settlement”).  Upon completion of the Retriever’s Settlement, Muller shall lease
the Ashdown Mill to the LLC, and Muller agrees to convey the Ashdown Mill to the
LLC upon repayment to him by the LLC of the One Hundred Thousand Dollar
($100,000) payment made in the Retriever’s Settlement, plus a loan fee in the
amount of Ten Thousand Dollars ($10,000), pursuant to that certain Side Letter
Agreement dated May 13, 2009 (“Ashdown Mill Side Letter Agreement”), attached
hereto as Exhibit E.


1.2           Interest Rate; Payments.  The interest rate on the Note will be
calculated on a quarterly basis, commencing on April 1, 2009, and will
constitute the Wall Street Journal Prime Rate plus two percent
(2.00%).  Notwithstanding the foregoing, in no event will the interest rate
exceed ten percent (10.00%).  Payments of principal and interest will commence
one year from the date of this Agreement, and will be payable on a monthly
basis, pursuant to the terms of the Note.
 

 
3
     
/s/ PM     /s/ DC
   
  PM         DC

 
 

--------------------------------------------------------------------------------

 
 
1.3           Closing.  Subject to the terms and conditions of this Agreement,
the closing of this Agreement shall take place on the date the Transaction
Documents are entered into (the “Closing”).  At Closing: (i) all Purchaser and
Seller Closing Deliverables set forth in Section 1.4 will have been delivered;
and (ii) all Pre-Closing Covenants set forth in Section 4 will have been
satisfied in accordance with their terms.


1.4           Effect at Closing; Deliverables.


(a)           Purchaser Deliverables. Upon Closing, the Purchaser will, or will
have the LLC as applicable, deliver to the Seller: (i) the Note in the principal
amount of Five Million Three Hundred Thousand Dollars ($5,300,000); (ii) an
executed copy of the Security Agreement; (iii) an executed copy of the Deed of
Trust; (iv) an executed copy of the Release; (v) Purchaser’s Opinion Letter;
(vi) documentation evidencing Muller’s payment to Retriever’s LLC of One Hundred
Thousand Dollars ($100,000) pursuant to the Retriever’s Settlement; (vii) an
executed copy of the Ashdown Mill Side Letter Agreement; (viii) evidence of the
cancellation of the loan referenced in Section 1.1(e); and (ix) such other
documents reasonably necessary to complete the transactions contemplated herein.


(b)           Seller Deliverables.  Upon Closing, the Seller will deliver to the
Purchaser: (i) an executed copy of the Security Agreement; (ii) an executed copy
of the Deed of Trust; (iii) an executed copy of the Release; (iv) a bill of sale
or other documentation evidencing the conveyance of the Seller’s entire
Membership Interest in the LLC; (v) Seller’s Opinion Letter; (vi) such
documentation as required to remove Seller and its agents as signatories from
the LLC’s bank accounts; (vii) resignations by Seller’s representatives from the
Management Committee; (viii) documentation evidencing completion of the
Retriever’s Settlement; (ix) any documents relating to the loan in Section
1.1(e) marked “Cancelled”; (x) documents evidencing Seller’s Member Resignation
pursuant to the Operating Agreement;  (xi) documents completing the transfer of
assets to the LLC as provided in Section 4.1, and including but not limited to
3(h) and (k); and (xii) such other documentation reasonably necessary to
complete the transactions contemplated herein.


1.5           Taxes.  Purchaser shall be solely responsible for the payment of
sales, transfer, and use taxes arising out of the sale, transfer, and assignment
of the Membership Interest, and to the extent of available funds cause the LLC
to discharge sales and use taxes on the use of the Assigned Assets (as defined
below) on or after the Closing.  Purchaser shall have no liability or
responsibility for any income, franchise, or other taxes (other than income
taxes based upon or measured by Purchaser’s net income) or charges or imposts of
any kind relating to or arising out of Seller’s Membership Interest on or prior
to Closing, or the transactions contemplated by this Agreement, except as
specifically set forth herein, or the use of the Assigned Assets prior to the
Closing.  Seller shall remain liable for 50% of any liabilities arising out of
the LLC’s failure to pay taxes or mineral royalties, or file tax returns due
prior to December 31, 2008.


2.             THE PURCHASER’S REPRESENTATIONS AND WARRANTIES.  The Purchaser
hereby represents, warrants and confirms the following:


(a)            Organization and Qualification.  The Purchaser is duly organized
and validly existing and in good standing under the laws of the jurisdiction in
which it is formed, and has the requisite power and authorization to own its
properties and to carry on its business as now being conducted.  Purchaser is
duly qualified to do business in Nevada to the extent it is required to be so
qualified.
 

 
4
     
/s/ PM     /s/ DC
   
  PM         DC

 
 

--------------------------------------------------------------------------------

 
 
(b)           Power; Authority; Enforcement; Validity.  The Purchaser has the
requisite power and authority to enter into and perform its obligations under
each of the Transaction Documents in accordance with the terms hereof and
thereof.  The execution and delivery of the Transaction Documents by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
hereby and thereby, have been duly authorized by the Purchaser's Board of
Directors and no further filing, consent, or authorization is required by the
Purchaser, its Board of Directors or its shareholders.  This Agreement and as of
Closing the other Transaction Documents have been duly executed and delivered by
the Purchaser, and constitute the legal, valid and binding obligations of the
Purchaser, enforceable against the Purchaser in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors' rights and remedies.


(c)            Collateral.  Assuming the proper transfers of Assigned Assets by
Seller to the LLC, the Purchaser represents and warrants to the Seller to its
knowledge it and the LLC are the true and lawful owners of the Collateral, as
that term is defined in the Security Agreement, having good and marketable title
thereto, free and clear of all liens other than: a) the security interest
granted to the Seller hereunder, (ii) the Preexisting Liens, and (iii) as set
forth in Schedule 2(c) (the “Permitted Liens”).  The Purchaser shall not (nor
shall it allow the LLC to) create or assume or permit to exist any lien on or
against any of the Collateral, except as created or permitted hereby and the
Permitted Liens and Pre-Existing Liens, and it shall promptly notify the Seller
of any other lien against the Collateral and shall defend the Collateral
against, and take all such action as may be necessary to remove or discharge,
any other lien against the Collateral.  The Purchaser shall, or shall cause the
LLC to, maintain the Collateral in good condition and repair.  The Purchaser
will pay, or cause the LLC to pay, all taxes and other assessments due and owing
by each of them, respectively, pertaining to the Collateral.  The LLC shall
maintain in full force and effect insurance coverage on the Collateral that is
prudent and customary for comparably situated companies for the business being
conducted and the nature of the Collateral.


(d)           Absence of Litigation. To the knowledge of Purchaser, except as
set forth on Schedule 2(d), there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Purchaser, threatened against or affecting the Purchaser or the LLC that would
prevent the consummation of this Agreement or have a material adverse effect on
the LLC or its business.


(e)           Access to Information.  Purchaser has had access to all
information regarding the LLC that the Purchaser reasonably considers important
in making the decision to purchase the Seller’s Membership Interest.  The
Purchaser further represents that it had the opportunity to ask questions and
receive answers from the Seller concerning the business and financial condition
of the LLC.


(f)            Compliance with the Securities Laws.  The Purchaser understands
that, in reliance upon the representations and warranties made by the Purchaser
herein, the Seller’s Membership Interest is not being registered with the
Securities and Exchange Commission under the Securities Act of 1933, as amended,
or being qualified under applicable state securities laws, but instead is being
transferred under an exemption or exemptions therefrom.


(g)           Brokerage Commissions.  The Purchaser acknowledges that no
brokerage commissions or other fees were paid by the Purchaser in connection
with this transaction.


(h)           Valuation of Seller’s Membership Interest.  The Purchaser and the
Seller have determined the value of the Seller’s Membership Interest based upon
arm’s length negotiations.  The Purchaser understands that except as set forth
herein the Seller can give no assurances that the Purchase Price is in fact the
fair market value of the Membership Interest.
 

 
5
     
/s/ PM     /s/ DC
   
  PM         DC

 
 

--------------------------------------------------------------------------------

 


(i)            Contribution Agreement.  Purchaser has, or by Closing will have,
completed the assignment to the LLC of the “Assets” (as that term is defined in
the Contribution Agreement made between Purchaser and the LLC on September 28,
2006), such that the LLC is required to take no additional action as to title
and/or ownership of the Assets and that they have been properly
assigned.  Further that there are no Assets for which consent to transfer was
not obtained and to which Purchaser still holds title for the benefit of the
LLC.  To the best of Purchaser’s knowledge, the LLC holds good and defensible
title in and to the personal property and certain unpatented mining claims
comprising the Assets, except as otherwise set forth on Schedule 2(i).


(j)            Investigations.  To the best of Purchaser’s knowledge, no
judgment, order, injunction, decree, investigation, proceeding, or ruling of any
court or governmental authority exists by which the assets of the LLC or its
businesses are bound, or to which any of them are subject, which would have a
material adverse effect on the LLC or its businesses, or Purchaser’s ability to
operate the LLC businesses at the level in a manner comparable to the level and
manner of Seller’s operations of the LLC’s business prior to December 31, 2008,
except as shown on Schedule 2(j).


(k)           Accuracy of Representations.  No representation or warranty by
Purchaser given in connection with the transactions contemplated hereby,
contains or will contain any untrue statement of material fact, and Purchaser
represents and warrants that it has, at all times, acted in good faith in a
negotiation of and in the representations made in reaching this agreement.   To
Purchaser’s knowledge and belief, all Schedules prepared by Purchaser attached
hereto are true, complete and accurate in all material respects.


3.            THE SELLER’S REPRESENTATIONS AND WARRANTIES.  The Seller hereby
represents, warrants and confirms the following:


(a)           Power and Authority.  The Seller hereby represents and warrants
that it has full power and authority to execute and deliver this Agreement and
to perform its obligation under this Agreement. Seller and the consummation by
the Seller of the transactions contemplated hereby and thereby, have been duly
authorized by the Seller's Board of Directors and no further filing, consent, or
authorization is required by the Seller, its Board of Directors or its
shareholders.  This Agreement, and as of Closing the other Transaction
Documents, have been duly executed and delivered by the Seller, and constitute
the legal, valid and binding obligations of the Seller, enforceable against the
Seller in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors' rights and
remedies.


(b)           Organization and Qualification.  The Seller is an entity duly
organized and validly existing and in good standing under the laws of the
jurisdiction in which it is formed, and has the requisite power and
authorization to own its properties and to carry on its business as now being
conducted.  The Seller is duly qualified to do business in Nevada to the extent
it is required to be so qualified.


(c)           Ownership of Seller’s Ownership Interest.  Seller has not at any
time since its acquisition transferred, assigned or agreed to convey (including
a security interest) any part or portion of its Ownership Interest.  The Seller
beneficially owns all of its Ownership Interest, free and clear of any
restrictions on transfer, taxes, security interests, purchase rights, contracts,
commitments, equities, claims and demands.  The Seller is not a party to any
purchase right, pledge agreement or other contract or commitment that could
require the Seller to sell, transfer or otherwise dispose of the Seller’s
Ownership Interest.  Upon the Purchaser’s purchase of the Seller’s Ownership
Interest under this Agreement, the Purchaser shall obtain and be fully vested in
ownership of the Seller’s Ownership Interest, free and clear of any restrictions
on transfer (other than any restrictions under the Securities Act and state
securities laws), taxes, security interests, purchase rights, contracts,
commitments, equities, claims and demands, and except for any transfers by
Purchaser of its Ownership Interests, Purchaser shall be the sole member of the
LLC.
 

 
6
     
/s/ PM     /s/ DC
   
  PM         DC

 
 

--------------------------------------------------------------------------------

 


(d)           Reliance.  The Seller acknowledges and agrees that the decision to
sell all the Seller’s Membership Interest pursuant to this Agreement is an
independent business decision and that Seller is not relying upon the
Purchaser’s representations (except those made in Section 2 above), valuations,
or other information provided by the Purchaser.  Seller further represents that
it has had the opportunity to ask Purchaser questions of Purchaser concerning
the business and financial condition of the LLC, including events occurring
after December 31, 2008.


(e)           Absence of Litigation.  To the knowledge of Seller, except as set
forth on Schedule 2(c) or (d), there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Seller,
threatened against or affecting the Seller that would prevent the consummation
of this Agreement.


(f)           No Brokers.  Seller has not, directly or indirectly, in connection
with the transactions contemplated hereby, (i) employed any broker, finder or
agent, or (ii) agreed to pay or incur any obligation to pay any broker’s or
finder’s fee or similar fee or compensation, and shall hold Purchaser harmless
for any claims of compensation due, or arising from Seller’s actions.


(g)           No General Solicitation.  At no time has Seller made any form of
general advertising or solicitation in connection with the offer, sale and
purchase of the Seller’s Membership Interest.

 
(h)           Contribution Agreement.  Seller has, or before Closing will have,
completed the assignments to the LLC of the “Underlying Agreements” as that term
is defined in the Contribution Agreement made between Seller and the LLC on
September 28, 2006 such that the LLC is required to take no additional action as
to title and/or ownership in those Agreements and that they have been properly
assigned. Further, that there are no Underlying Agreements for which consent was
not obtained and to which Seller still holds title for the benefit of the
LLC.  To the best of Seller’s knowledge each of the Underlying Agreements is in
good standing and in full force and effect, and upon the completion of Seller’s
transfers of the Underlying Agreements, the LLC holds good and defensible title
in and to the same, except as otherwise set forth in Schedule 3(h).


(i)            Litigation.  Except as set forth in Schedule 2(d) (completed
jointly by Seller and Purchaser), to the best of Seller’s knowledge, there are
no actions, investigations, claims, suits or proceedings pending or, to Seller’s
knowledge threatened, against the LLC or its business in any court or for any
administrative agency, nor does Seller have any likely reason to believe that
any such investigation, suit or proceeding will be brought which would have a
material adverse effect on the LLC or its business.


(j)            Investigations.  To the best of Seller’s knowledge, no judgment,
order, injunction, decree, investigation, proceeding, or ruling of any court or
governmental authority exists by which the assets of the LLC or its businesses
are bound, or to which any of them are subject, which would have a material
adverse effect on the LLC or its businesses, or Purchaser’s ability to operate
the LLC businesses at the level in a manner comparable to the level and manner
of Seller’s operations of the LLC’s business prior to December 31, 2008, except
as shown on Schedule 3(j).
 

 
7
     
/s/ PM     /s/ DC
   
  PM         DC

 
 

--------------------------------------------------------------------------------

 
 
(k)           Property, Books and Records.  As of Closing, Seller represents
that it has transferred to Purchaser or the LLC all property of the LLC within
its possession and control, including, but not limited to, true, correct and
complete copies of books, records, data, information, documents, maps, reports,
bank accounts, permits, water rights, bonds (including those provided to the BLM
and NDEP), claims, deposits, studies, certificates of deposit (whether or not in
the LLC’s name, but used in its business), or other tangible or intangible
personal property or realty, pursuant to Section 4.1 below.  Within two (2)
business days of execution of this Agreement Seller will transfer the LLC
computer, and all software and data regarding the LLC to Purchaser.  Said
computer is currently at Seller’s office.
 
(l)            Accuracy of Representations.  No representation or warranty by
Seller given in connection with the transactions contemplated hereby, contains
or will contain any untrue statement of material fact, and Seller represents and
warrants that it has, at all times, acted in good faith in a negotiation of and
in the representations made in reaching this agreement.   To Seller’s knowledge
and belief, all Schedules prepared by Seller attached hereto are true, complete
and accurate in all material respects.
 
4.           PRE AND POST-CLOSING COVENANTS


4.1           Transfers and Assignments.  Seller at its own cost agrees to, as
soon as reasonably practicable but in no event later than a date as of thirty
(30) days from the Closing, effect the assignment or transfer of: (i) such
assignable contractual obligations, permits and other material documents
contributed to the LLC as set forth in Exhibit A to the Contribution Agreement
between Seller and the LLC at Exhibit C to the Operating Agreement (the
“Underlying Agreements”); (ii) the leased assets and equipment set forth in
Schedule 4.1(ii) hereto; (iii) true, correct and complete copies of any
documents related to the Ashdown Property, including, but not limited to,
geological materials, including maps, core samples, technical reports and the
like, accounting documents and any loan or lease documents related to the
Ashdown Property; (iv) all permits and bonds held in Seller’s name (noting,
however, that such Air Quality AP 1061-1554 and 1061-1557 in Seller’s name
cannot be assigned pursuant to Nevada law, but Seller agrees that Purchaser may
use Seller’s permit in connection with the Ashdown Property until such
reasonable date following Closing that Purchaser obtains a replacement permit)
and (v) all obligations of the LLC on which Seller is a guaranlike, as set forth
in Schedule 4.1(v) hereto (collectively, items (i) through (v) being the
“Assigntor, surety or the ed Assets”).  To the extent that Seller is a guarantor
on any of the Assigned Assets, in particular those Assigned Assets set forth in
Schedule 4.1(v) hereto, the LLC shall take such actions as are reasonably
necessary and available to remove Seller as a guarantor as soon as reasonably
practicable following the Closing.  Such actions shall not require Purchaser to
substitute its guaranty for Seller’s, nor to assume any personal liability for
such obligations.  If, at any time prior to Seller’s removal as a guarantor, the
LLC defaults on any payment owed on such Assigned Assets arising from amounts
coming due after Closing, the LLC shall (a) immediately notify Seller of such
default, and (b) be solely responsible for the immediate payment due to remedy
such default and for reimbursement of any of Seller’s out of pocket expenses
related to the cure of such default.  In addition, such default on payment owed
by the LLC on such Assigned Assets shall constitute an “Event of Default” under
the Note, as further defined in the Note.  For the avoidance of doubt, upon any
Event of Default (as defined in the Note, Security Agreement or Deed of Trust),
Seller’s sole recourse is to the Collateral and not to the assets of Purchaser,
other than the Membership Interest.  Seller represents and warrants to its
knowledge and except as set forth in the Schedules hereto, there were no
existing defaults under any Assigned Assets or guaranteed obligations, and the
Assigned Assets have not been used to securitize any of Seller’s obligations or
liabilities. From the Closing until such date that all obligations and payments
of principal and interest under the Note have been satisfied, the LLC agrees
that all leases and loans on any of the Assigned Assets will remain current and
in good standing.
 

 
8
     
/s/ PM     /s/ DC
   
  PM         DC

 
 

--------------------------------------------------------------------------------

 
 
4.2           Ashdown Mill Side Letter Agreement.  Prior to, and as a condition
to Closing, Muller shall enter into a Binding Side Letter Agreement with the LLC
and Seller (“Ashdown Mill Side Letter Agreement”), whereby Muller promises to
convey the Ashdown Mill to the LLC upon the LLC’s repayment of One Hundred
Thousand Dollars ($100,000) paid by Muller, or his assignee, in connection with
the Retriever’s Settlement, plus a loan fee in the amount of Ten Thousand
Dollars ($10,000) for a total repayment of One Hundred Ten Thousand Dollars
($110,000), and which also provides the LLC the option to purchase the Ashdown
Mill in certain circumstances as more particularly set forth in the Ashdown Mill
Side Letter Agreement, with Seller agreeing to enter into the documentation
related to its agreed to portion of the Retriever’s Settlement upon Closing at
its sole additional expense.


4.3           Repayment Obligations of LLC.  Further, Purchaser covenants that
the following payment obligations of the LLC will be repaid out of the first
monies raised from any new financing source, whether related or unrelated,
directly or indirectly, whether via an investment in or loan to the LLC, in the
following order:


(a)           All unpaid and currently due obligations and expenses of the LLC.


(b)           Excluding Kent Aveson and David Tretbar, all payroll obligations
of the LLC made, or required to be made, on or after December 31, 2008,
including, but not limited to, all outstanding employee wages and expense
reimbursements and all outstanding payroll and employment-related taxes due
within twelve (12) months of Closing.


(c)           All obligations of the LLC required to be made to Tetra Financial
Group, LLC (“Tetra”) to bring the LLC current in its contractual obligations, or
otherwise pay in full, settle or compromise as to any amounts owed by the LLC to
Tetra.


(d)           That certain promissory note made by the LLC to Muller, or his
assignee, in the principal amount of One Hundred Ten Thousand Dollars ($110,000)
pursuant to the Ashdown Mill Side Letter Agreement.


(e)           That certain obligation of the LLC to repay the loan in the
aggregate amount of Eighty-Seven Thousand Dollars ($87,000) made by Seller to
the LLC between February and March, 2009, which loan provided an infusion of
capital to meet the LLC’s immediate working capital needs.


(f)           Any excess available funds may be used for any purpose.


4.4           Ashdown Mining LLC.  Seller agrees, on a best efforts basis, to
enter into negotiations with the Ashdown Mining LLC to reduce or eliminate any
net smelter royalty (“NSR”) obligation, such that there will be no NSR attached
to the property of the LLC within twelve (12) months of the date hereof.  Any
costs associated with the production payment contract with the Ashdown Mining
LLC will be borne by Seller.


4.5           Known and Unknown Contingent Liabilities; Indemnification.  Except
as expressly set forth in Sections 1.1(d), 4.1, 4.4, this 4.5, 4.8, 4.10, 4.11
and 4.12 the Purchaser hereby agrees to indemnify and hold Seller harmless from
any claims or liabilities arising from, or relating to, the operations of the
LLC.  Notwithstanding the foregoing, LLC and Seller agree to share evenly
expenses related to liabilities or claims made or asserted by a claimant within
twelve (12) months of Closing arising from or relating to the operations of the
LLC accruing from events prior to December 31, 2008, which liability was not
actually known by Purchaser before Closing or disclosed in this Agreement to
Purchaser by Seller on Schedule 4.5, which costs, liabilities and expenses may
be offset against the Note as provided in Section 4.9 below.
 

 
8
     
/s/ PM     /s/ DC
   
  PM         DC

 
 

--------------------------------------------------------------------------------

 


4.6           Perfection of Security Interest.  The Parties agree to, within two
(2) business days of Closing, take such steps as are reasonably necessary in
order to perfect the security interest granted under the Security Agreement in
favor of Seller, including, but not limited to, the filing of a UCC-1 Financing
Statement with the Nevada Secretary of State, and the filing of the Deed of
Trust with the appropriate entity as reasonably designated by Seller and the
applicable office of Humboldt County, Nevada, with respect to the “Ashdown
Property” as defined in the Security Agreement, in forms reasonably acceptable
to Seller.


4.7           Board Representation.  Effective at Closing, or as soon thereafter
as reasonably practicable pursuant to the Parties’ respective corporate
governance guidelines, Seller shall have the right to appoint one (1)
representative to serve on the Board of Directors of Purchaser, and Purchaser
shall have the right to appoint one (1) representative to serve on the Board of
Directors of Seller.  Such representatives shall be appointed pursuant to the
Parties’ respective Bylaw provisions and the corporate laws of such party’s
jurisdiction of incorporation governing the election of directors and shall
serve on the respective Boards for such term of office as is customary for each
entity, but in no event shall such term be for a period less than one (1) year.


4.8            Attorneys’ & Accounting Fees.  The Parties agree to individually
and separately pay fifty percent (50%) of all year-end reasonable legal and
accounting costs related to the preparation of the LLC’s year-end financials for
the year ended December 31, 2008.


4.9           Note Setoff.  To the extent this Agreement provides for costs or
expenses to be incurred or shared by Seller, Purchaser shall have a right of
offset for amounts due from Seller against amounts due under the Note.


4.10          Profits and Losses.  The profits and losses of the LLC shall be
allocated to the Parties based on the number of days of the year Seller was a
member.


4.11          DRC Liabilities.  Seller agrees to share equally in the payment of
all litigation costs, expenses, attorney fees and expenses, judgments or
settlements incurred by, or charged to, the LLC in any action, potential or
threatened action by DRC against the LLC involving the sale and purchase of
molybdenum pursuant to that certain Life of Mine Contract between Seller and DRC
assigned to the LLC, up to a maximum potential liability of Seller of Two
Hundred Fifty Thousand Dollars ($250,000), which amount shall be offset against
the Note pursuant to Section 4.9 above.


4.12          Tetra Liabilities – Purchaser shall have a right of offset against
amounts due under the Note of up to fifty percent (50%) of amounts due in the
payment of all litigation costs and expenses, attorney fees and expenses,
judgments or settlements incurred by, or charged to the LLC resulting from the
Tetra action identified in Schedule 2(d).



 
10
     
/s/ PM     /s/ DC
   
  PM         DC

 
 

--------------------------------------------------------------------------------

 


5.             MISCELLANEOUS PROVISIONS


5.1           Entire Contract.  This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof.  The
parties acknowledge that this Agreement supersedes all previous understandings,
written or oral, including, but not limited to, the MOU dated February 25, 2009,
with respect to the subject matter hereof.


5.2           Survival of Representations, Warranties and Covenants.  All
representations and warranties made by the Seller and the Purchaser herein shall
survive the execution of this Agreement and the sale and delivery of the
Seller’s Membership Interest.


5.3           Currency.  All amounts referenced and set forth herein and in any
of the Transaction Documents shall be in lawful money of the United States.


5.4           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Nevada, as such laws are applied to
contracts entered into and performed in such state without regard to that
state’s conflict-of-laws rules.


5.5           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Seller and the Purchaser and
the legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law or otherwise, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to join
herein and be bound by the terms and conditions hereof.  No party to this
Agreement may assign, transfer or delegate its duties of or under this Agreement
without the prior written consent of the non-assigning party.


5.6           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or mailed by registered or certified mail, postage
prepaid, or by recognized overnight courier or personal delivery or sent by
facsimile, addressed (i) if to Purchaser, at the address set forth on the
signature page hereto or such other address as it has furnished to the Seller in
writing in accordance with this subsection, or (ii) if to Seller, at the address
set forth on the signature page hereto or such other address as it has furnished
to the Purchaser in writing in accordance with this subsection.  A notice shall
be deemed effectively given, (a) upon personal delivery to the party to be
notified; (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, and if not, then on the next business day; (c) three (3)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.


5.7           Waivers and Amendments.  No provision of this Agreement or any
other Transaction Document may be amended, waived or modified other than by a
document signed by the Purchaser and the Seller (as of the effective date of
such action).


5.8           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not considered in construing or
interpreting this Agreement.


5.9           Severability.  In the event that any of the provisions of this
Agreement shall be held by a court or other tribunal of competent jurisdiction
to be illegal, invalid or unenforceable, such provisions shall be limited or
eliminated to the minimum extent necessary so that this Agreement shall
otherwise remain in full force and effect.


5.10         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
 

 
11
     
/s/ PM     /s/ DC
   
  PM         DC

 
 

--------------------------------------------------------------------------------

 


5.11         Cooperation.  Each party shall use all reasonable good faith
efforts to make or file all required notifications and to obtain all consents,
approvals and authorizations which must be obtained by such party in order to
consummate the transactions contemplated hereby.  Each party covenants and
agrees to promptly furnish to the other all information and data in its
possession requested in writing by the requesting party which such furnishing
party has the right to disclose and which is reasonably necessary in order to
assist the requesting party to give the necessary notices or secure the permits,
licenses and approval required as contemplated by this Agreement.


5.12         Opinions of Counsel.


(a)           Seller shall provide an opinion from legal counsel as to matters
normally addressed in transactions of this nature, including, but not limited
to, Seller’s power, authority, capacity, enforceability and absence of any
conflict with other agreements of Seller or any threatened or known
litigation/investigations.


(b)           Purchaser shall provide an opinion from legal counsel as to
matters normally addressed in transactions of this nature, including, but not
limited to, Purchaser’s power, authority, capacity, enforceability, absence of
any conflict with other agreements of Purchaser or any threatened or known
litigation/investigations and perfection of security interest granted.


5.13         Material Adverse Effect.  In the event of a material adverse effect
prior to Closing on a portion of the assets or business of the LLC, including
that such assets are damaged or destroyed, or if condemnation proceedings are
threatened or commenced against all or a portion of the real property of the
LLC, upon Purchaser’s giving notice of such material adverse effect and Seller’s
receipt of notice, either party shall then have the right, exercisable to
terminate this Agreement in which case neither party shall any further rights or
obligations hereunder.


5.14         Future Cooperation.  Each party acknowledges that the LLC may be a
party to audits, investigations, litigation and other proceedings following the
Closing which relate to the LLC’s business or assets, and covenants to fully
cooperate with the other in the handling or defense of such matters and to
maintain and make available to the other upon reasonable request any and all
files and business records and any and all individuals employed by the other
party hereto who’s testimony or knowledge is necessary or useful with respect to
the issues involved in such matters or preparation therefore.






[SIGNATURE PAGE IMMEDIATELY FOLLOWS]
 
 



 
12
     
/s/ PM     /s/ DC
   
  PM         DC

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
indicated above.





 
PURCHASER:
         
WIN-ELDRICH GOLD, INC.
               
/s/ Perry D. Muller
   
Name: Perry D. Muller
   
Title: President
         
Address:   PO Box 3540
   
                   Silver Springs, NV 89429
               
SELLER:
         
GOLDEN PHOENIX MINERALS, INC.
                     
/s/ David A. Caldwell
   
Name: David A. Caldwell
   
Title: Chief Executive Officer
         
Address:    1675 East Prater Way, #102
   
                     Sparks, NV 89434
 







 
13

--------------------------------------------------------------------------------

 


EXHIBIT A


SECURED PROMISSORY NOTE
 
 
 
 


 

--------------------------------------------------------------------------------

 
Confidential


LIMITED RECOURSE SECURED PROMISSORY NOTE




$5,300,000
Made as of May 13, 2009



For value received, Win-Eldrich Gold, Inc., a Nevada corporation (“Maker”)
HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of Golden Phoenix Minerals,
Inc., a Nevada corporation (“Holder” or “Company”), the principal sum of Five
Million Three Hundred Thousand Dollars ($5,300,000) (the “Principal Amount”)
together with simple interest on the unpaid Principal Amount at a rate equal to
the Wall Street Journal Prime Rate plus two percent (2.00%), computed on a
quarterly basis beginning April 1, 2009 and payable pursuant to the terms of
this Note (the “Interest Rate”).  Notwithstanding the foregoing, or any other
provision contained herein, in no event shall the Interest Rate exceed ten
percent (10.00%).
 
The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder hereof, by the acceptance of this
Note, agrees:
 
1.           SECURITY AGREEMENT AND LIMITED RECOURSE TO MAKER.
 
a) Maker’s obligations under this Note are secured by a security interest in
certain Collateral granted by Maker and Ashdown Project LLC, a Nevada limited
liability company (the “LLC”) to the original Holder of this Note pursuant to
the terms of a certain Security Agreement by and between Maker, LLC and Holder,
dated the date hereof and attached hereto as Exhibit A, which agreement is
incorporated herein by reference.  As used herein, “Collateral” means the assets
and property of the LLC defined in the Security Agreement as well as One Hundred
Percent (100%) of Maker’s ownership interest in the LLC, now existing or
hereafter acquired which may at any time be or become subject to a security
interest in favor of Holder securing the payment and performance of Maker’s
obligations under this Note and as more specifically described in the Security
Agreement.
 
b)  This Note shall be limited recourse against Maker and its successors in
interest.  The sole recourse of the Company (or any successor in interest to or
assign of Company) for the collection of amounts owed, or the enforcement of
rights arising hereunder, shall be foreclosure (without rights of deficiency) on
that LLC membership interest pledged as collateral and the Collateral (as
defined in the Security Agreement) owned by the LLC in which a security interest
is given to secure this Note pursuant to the Security Agreement (and Deed of
Trust) made by Maker, and dated evenly herewith, and no other property of Maker
or LLC, or their successors in interest, shall be subject to levy, execution or
other enforcement action in connection with this Note, or the Maker’s payment of
the Purchase Price (defined under the Purchase Agreement (defined below)).


2.           PRIORITY OF SECURITY INTEREST; SUBORDINATION.  As set forth in
Section 1.1(b)(i) of the Purchase and Sale of LLC Membership Interest Agreement
dated the date hereof between Maker and Holder (“Purchase Agreement”) pursuant
to which this Note is being issued, in the event that a third party desires to
provide Maker financing via an investment in or loan to the LLC secured by the
assets of the LLC and/or Maker’s Ownership Interest, so long as this Note is
still outstanding, Holder agrees to enter into an Intercreditor Agreement with
such third party (in form and substance reasonably acceptable to all parties),
such that Holder and the third party will share a first priority security
interest (subject to the Preexisting Liens, as set forth in the Purchase
Agreement) in pari passu as to One Million Five Hundred Thousand Dollars
($1,500,000) of their respective investment or loan amounts.  An additional One
Million Five Hundred Thousand Dollars ($1,500,000) may be assigned to such
similar priority position in pari passu,  (collectively, with the initial
$1,500,000, such amounts being referred to as the “Priority Amount”), so long as
(A) title to the Ashdown Mill has vested in the LLC and (B) Maker has made an
additional capital contribution to the LLC of at least Five Hundred Thousand
Dollars ($500,000) in cash and Holder will subordinate its loan and its security
interest in the Collateral as to the balance of any principal and interest
outstanding under this Note, providing such documentation as reasonably
requested by Maker evidencing such subordination within five (5) business days
of request.
 

 
1
     
/s/ PM     /s/ DC
   
  PM         DC

 

--------------------------------------------------------------------------------

 
 
Notwithstanding anything herein or in the Security Agreement or the Purchase and
Sale Agreement, the Parties agree that Muller and or LLC can encumber,
collateralize and seek financing for the granting of a sole first priority
interest in the Ashdown Mill up to $500,000 and the lendor or investor will not
be subject to the limiting provisions 1.1(b)(i).
 
3.           PAYMENT TERMS.  This Note is to be paid over a seventy-two (72)
month term.  Commencing one (1) year from the Closing (defined in the Purchase
Agreement), and on the same day of each month thereafter, through and including
a payment due 30 days prior to the seventh anniversary date of the Closing on
May 13, 2016, Maker shall make seventy-two (72) monthly payments of principal
and interest to Holder payable by check, money order or wire transfer of
immediately available funds.  Notwithstanding the above, any unpaid Principal
Amount, together with any unpaid accrued interest thereon, shall be due and
payable on the earlier of (i) the seventh anniversary of the Closing (the
“Maturity Date”) and (ii) the date on which such amounts are made automatically
due and payable upon or after the occurrence of an Event of Default (as defined
below), at the principal offices of the Company or by mail to the address of the
registered holder of this Note in lawful money of the United States, except to
the extent this Note (or a portion hereof) shall have been previously prepaid
pursuant to Section 4 hereof.
 
4.           DEFAULT. An “Event of Default” will occur if any of the following
happens and such default is not cured, unless otherwise provided in this Section
4, within a fifteen (15) business-day period, or in the case of a non-monetary
default thirty (30) calendar days or such other reasonable period of time to
cure if cure cannot be reasonably accomplished within such time, after Holder
has given Maker written notice of such default:
 
(a)           Maker fails to make any payment of principal or interest when due
hereunder.
 
(b)           Maker breaches any material obligation to the Holder under this
Note, or Maker fails to perform promptly at the time and in the manner provided
in this Note.
 
(c)           Maker’s commencement of a case or other proceeding (i) relating to
the Maker under bankruptcy laws, as now or hereafter constituted, or any other
applicable bankruptcy, insolvency or other similar laws, (ii) seeking the
assignment for the benefit of creditors, or the Maker becomes a debtor or
alleged debtor in a case under the U.S. Bankruptcy Code or becomes the subject
of any other bankruptcy or similar proceeding for the general adjustment of its
debts; (iii) seeking the appointment of a receiver, liquidated, assignee,
custodian, trustee, sequestrator (or similar official) of the Maker for all or
substantially all of the Maker’s property, or (iv) seeking the winding-up or
liquidation of the Maker’s affairs.
 
(d)           (i) An order for relief with respect to Maker is entered under
bankruptcy laws, as now or hereafter constituted, or any other applicable
bankruptcy, insolvency or other similar law, or (ii) any other order, judgment
or decree shall be entered in any proceeding by any court of competent
jurisdiction appointing, without the consent of Maker, a receiver, trustee or
liquidator of Maker, or for all or substantially all of its property, or a
sequestering of all or substantially all of the property of Maker, and any such
order, judgment or decree or appointment or sequestration shall be final or
shall remain in force undismissed, unstayed or unvacated for a period of ninety
(90) consecutive days after the date of entry thereof.
 
(e)           The dissolution of any entity status of the Maker, as applicable.
 
(f)            Maker or LLC defaults on such obligations or Assigned Assets (as
that term is defined in the Purchase Agreement) of the LLC on which Holder is a
guarantor, surety or the like, pursuant to Section 4.1 of the Purchase
Agreement, which default results in a final judgment being rendered by a federal
or state court, or other administrative proceeding, after the date hereof,
against the Holder.
 

 
2
     
/s/ PM     /s/ DC
   
  PM         DC

 

--------------------------------------------------------------------------------

 
 
Upon the occurrence of any Event of Default, all Principal Amounts (and accrued
but unpaid interest thereon) outstanding under this Note shall become
immediately due and payable in full without further notice, presentment or
demand by the Holder.  The Holder, at its option, shall have the right to demand
payment of less than all of the Principal Amounts (and accrued but unpaid
interest thereon) due and payable under this Note, and if the Holder demands
such lesser amount, the Maker shall execute and deliver to the Holder a new
Note, dated the date hereof, evidencing the right of the Holder to the balance
of the Note not demanded by the Holder upon the same terms and conditions set
forth herein.


5.             PREPAYMENT.  Maker may at any time, without penalty, upon at
least thirty (30) days’ advance written notice to the Holder, prepay in whole or
in part the unpaid balance of this Note.  All payments will first be applied to
the repayment of accrued interest until all then outstanding accrued interest
has been paid, and then shall be applied to the repayment of principal.


6.             OTHER PROVISIONS RELATING TO INTEREST AND CHARGES.
Notwithstanding any other provision contained in this Note or in any agreement,
document or instrument related to the transaction of which this Note is a
part:  (a) the Interest Rate, charges and the payments provided for herein and
therein shall in no event exceed the rates and charges and the payments which
would result in interest being charged at a rate exceeding the maximum allowed
by law; and (b) if, for any reason whatsoever, the holder hereof ever receives
as interest (or as a charge in the nature of interest) in connection with the
transaction of which this Note is a part an amount which would result in
interest being charged at a rate exceeding the maximum allowed by law, such
amount or portion thereof as would otherwise be excessive Interest shall
automatically be applied toward reduction of the unpaid principal balance then
outstanding hereunder.  Any such amount shall not be applied toward payment of
interest (or toward payment of a charge in the nature of interest).


7.             RIGHT OF OFFSET.  To the extent the Purchase Agreement provides
for costs or expenses to be incurred or shared by Holder or allows offset, Maker
shall have a right of offset against amounts due under this Note.
 
8.             NO AMENDMENT OR WAIVER EXCEPT IN WRITING.  This Note may be
amended or modified only by a writing duly executed by Maker and Holder, which
expressly refers to this Note and the intent of the parties so to amend this
Note.  No provision of this Note will be deemed waived by Holder, unless waived
in a writing executed by Holder, which expressly refers to this Note, and no
such waiver shall be implied from any act or conduct of Holder, or any omission
by Holder to take action with respect to any provision of this Note or the
Security Agreement.  No such express written waiver shall affect any other
provision of this Note, or cover any default or time period or event, other than
the matter as to which an express written waiver has been given.
 
9.             NO BENEFIT.  Nothing expressed in or to be implied from this Note
is intended to give, or shall be construed to give, any person or entity, other
than the parties hereto and their permitted successors and assigns hereunder,
any benefit or legal or equitable right, remedy or claim under or by virtue of
this Note or under or by virtue of any provision herein.
 
10.           ATTORNEYS’ FEES.  In the event any party is required to engage the
services of any attorneys for the purpose of enforcing this Note, or any
provision thereof, the prevailing party shall be entitled to recover its
reasonable expenses and costs in enforcing this Note, including attorneys’ fees.
 

 
3
     
/s/ PM     /s/ DC
   
  PM         DC

 

--------------------------------------------------------------------------------

 
 
11.           TRANSFER.  Neither this Note nor any rights hereunder may be
assigned, conveyed or transferred, in whole or in part, without Maker’s prior
written consent, which Maker may withhold in its sole discretion; provided,
however, that this Note may be assigned, conveyed or transferred, in whole or in
part, without the prior written consent of Maker to any person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with Holder.  The rights and obligations of Maker and
Holder under this Note shall be binding upon and benefit their respective
permitted successors, assigns, heirs, administrators and transferees.
 
12.           GOVERNING LAW.  This Note shall be governed by and construed under
the internal laws of the State of Nevada as applied to agreements among Nevada
residents or Nevada entities entered into and to be performed entirely within
Nevada, without reference to principles of conflict of laws or choice of laws.
 
13.           HEADINGS.  The headings and captions used in this Note are used
only for convenience and are not to be considered in construing or interpreting
this Note.  All references in this Note to sections and exhibits shall, unless
otherwise provided, refer to sections hereof and exhibits attached hereto, all
of which exhibits are incorporated herein by this reference.
 
14.           NOTICES.  Unless otherwise provided, any notice required or
permitted under this Note shall be given in writing and shall be deemed
effectively given (i) at the time of personal delivery, if delivery is in
person; (ii) one (1) business day after deposit with an express overnight
courier for United States deliveries, or two (2) business days after such
deposit for deliveries outside of the United States, with proof of delivery from
the courier requested; or (iii) three (3) business days after deposit in the
United States mail by certified mail (return receipt requested) for United
States deliveries when addressed to the party to be notified at the address
indicated for such party on the signature page to this Note, or at such other
address as any party or Maker may designate by giving ten (10) days’ advance
written notice to all other parties.
 
15.           SEVERABILITY.  If one or more provisions of this Note are held to
be unenforceable under applicable law, such provision(s) shall be excluded from
this Note and the balance of the Note shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.
 
16.           MISCELLANEOUS.
 
(a)           The meaning of defined terms shall be equally applicable to both
the singular and plural forms of the terms defined.
 
(b)           References to agreements and other contractual instruments shall
be deemed to include all subsequent amendments and other modifications thereto.
 
(c)           References to statutes or regulations are to be construed as
including all statutory and regulatory provisions consolidating, amending or
replacing the statute or regulation referred to.
 
(d)           Any captions and headings are for convenience of reference only
and shall not affect the construction of this Note.
 

 
4
     
/s/ PM     /s/ DC
   
  PM         DC

 

--------------------------------------------------------------------------------

 
 
(e)           The rights and remedies of Holder as provided in this Note and in
the Security Agreement shall be cumulative and concurrent and may be pursued
singly, successively or together against Maker, or any other persons or entities
who are, or may become liable for all or any part of this indebtedness, and any
other funds, property or security held by Holder for the payment hereof, or
otherwise, at the sole discretion of Holder.  Failure to exercise any such right
or remedy shall in no event be construed as a waiver or release of such rights
or remedies, or the right to exercise them at any later time.
 
[SIGNATURE PAGE IMMEDIATELY FOLLOWS]
 
 
 

 
 

 
5
     
/s/ PM     /s/ DC
   
  PM         DC

 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Maker has caused this SECURED PROMISSORY NOTE to be
signed in its name as of the date first above written.
 


 
MAKER
 
WIN-ELDRICH GOLD, INC.
 
By:           /s/ Perry D.
Muller                                                                                               
 
Name:      Perry D. Muller                                     
 
Title:        President                                               
 
Address:                PO Box 3540                           
Silver Springs, NV 89429      
 


 
HOLDER / COMPANY
 
GOLDEN PHOENIX MINERALS, INC.
 
By:           /s/ Dave A. Caldwell                           
 
Name:      Dave A. Caldwell                                 
 
Title:        Chief Executive Officer                       
 
Address:                1675 East Prater Way, #102
Sparks, NV 89434                  










 
-6-

--------------------------------------------------------------------------------

 


EXHIBIT A


SECURITY AGREEMENT














 
-1-

--------------------------------------------------------------------------------

 


EXHIBIT B


SECURITY AGREEMENT
 
 
 
 
 


 

--------------------------------------------------------------------------------

 


SECURITY AGREEMENT


THIS SECURITY AGREEMENT (the “Agreement”) is dated as of May 11, 2009 between
Win-Eldrich Gold, Inc., a Nevada corporation (“WEG”), Ashdown Project, LLC, a
Nevada limited liability company (“LLC”) (WEG and the LLC each being referred to
herein as “Debtor” or collectively as “Debtors”), and Golden Phoenix Minerals,
Inc., a Nevada corporation (“Secured Party”).


RECITALS


WHEREAS, on or about May 11, 2009, WEG and Secured Party entered into that
certain Purchase and Sale of LLC Membership Interest Agreement, (the “Purchase
Agreement”), and WEG issued a Secured Promissory Note dated May 11, 2009 (the
“Note”) in favor of Secured Party to be secured by that certain security
interest as granted and provided for herein, as well as a Deed of Trust dated
May 11, 2009 (the “Deed of Trust”) to be issued by the LLC in favor of Secured
Party (this Agreement, the Purchase Agreement, the Note and the Deed of Trust,
and any exhibits or attachments thereto, all as may be modified or amended from
time to time, including, but not limited to such other deeds of trust and
security agreements as may secure Debtors’ obligations hereunder, are
collectively referred to herein as the “Transaction Documents”).
 
WHEREAS, in connection with the sale of one hundred percent (100%) of Secured
Party’s ownership interest in the LLC to WEG and the accompanying transfer of
the Deed of Trust, for WEG’s payment of Five Million Three Hundred Thousand
Dollars ($5,300,000) (the “Purchase Price”), as evidenced by the Note, the LLC
agrees to grant Secured Party a security interest in all of the assets of the
LLC and WEG agrees to grant Secured Party a security interest in WEG’s ownership
interest in and to the LLC to collectively secure payment of the Note pursuant
to the terms and conditions as set forth herein and in the Transaction
Documents.
 
NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.             Definitions.  All capitalized terms used herein without
definitions shall have the respective meanings provided therefor in the
Transaction Documents. The term “State,” as used herein, means the State of
Nevada.  All terms defined in the Uniform Commercial Code of the State and used
herein shall have the same definitions herein as specified therein.  However, if
a term is defined in Article 9 of the Uniform Commercial Code of the State
differently than in another Article of the Uniform Commercial Code of the State,
the term has the meaning specified in Article 9.  The term “Obligations,” as
used herein, means all of the indebtedness under the Note of WEG to the Secured
Party, and the term “Event of Default,” as used herein, means the failure of the
Debtors to pay or perform any of the Obligations as and when due to be paid or
performed under the terms of the Transaction Documents.
 
2.             Grant of Security Interest.  The Debtors hereby grant to the
Secured Party, to secure the payment and performance in full of all of the
Obligations, a security interest in and so pledges and assigns to the Secured
Party the following properties, assets and rights of the LLC, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof (all of the same being hereinafter called the “Collateral”):
(i) all personal and fixture property of every kind and nature including without
limitation all goods (including inventory, equipment and any accessions
thereto), (ii) instruments (including promissory notes), (iii) documents, (iv)
accounts (including notes receivable, health-care-insurance receivables), (v)
chattel paper (whether tangible or electronic), (vi) deposit accounts, (vii)
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), (viii) commercial tort claims, securities and all other investment
property, (ix) supporting obligations, (x) any other contract rights or rights
to the payment of money, (xi) insurance claims and proceeds, (xii) all Equipment
of the LLC, (xiii) all general
 
intangibles (including all payment intangibles), (xiv) all of WEG’s interest in
and to the LLC, and (xv) any real property owned by the LLC, including patented
and unpatented mining claims and assignments of all assignable licenses,
registrations and other authorizations or notifications required to own and
operate the mine located therein (as set forth in a Deed of Trust delivered
herewith); provided, however, that notwithstanding anything to the contrary
contained herein, Collateral shall not include: (a) any Equipment that is
subject to a purchase money lien or a Permitted Lien in favor of any Person if
the documents relating to such lien do not permit other liens; (b) any general
intangible or investment property that, on the date hereof, is the subject of an
enforceable written agreement which specifically prohibits assignment but only
to the extent (A) of such prohibition and (B) that the terms and provisions of
such written agreement (x) expressly prohibit the granting of a security
interest therein or condition the granting of a security interest therein on the
consent of a third party whose consent has not been obtained or (y) would cause,
or allow a third party to cause, forfeiture of such property upon the granting
of a security interest therein; (c) accounts receivable if subject to a
“factoring” arrangement; (d) assets the subject of a “lock box” agreement with a
bank that has provided financing; (e) minerals and inventory existing or
produced in the future that are subject to “off take” agreements and “forward
sales” contracts or the proceeds therefrom; (f) so long as no uncured Event of
Default is continuing, cash in the LLC’s bank account; and (g) so long as no
Event of Default is continuing, insurance or condemnation claims and proceeds
used for repair or replacement. The Secured Party acknowledges that the
attachment of its security interest in any additional commercial tort claim as
original collateral is subject to the Debtors’ compliance with
Section 5.6.  “Equipment” means all of the LLC’s equipment, as such term is
defined in the UCC, whether now owned or hereafter acquired, including but not
limited to all present and future machinery, vehicles, furniture, fixtures,
manufacturing equipment, shop equipment, office and recordkeeping equipment,
parts, tools, supplies, and including specifically the goods described in any
equipment schedule or list herewith or with any Transaction Document or
hereafter furnished to the Secured Party by the Debtors.  Secured Party hereby
releases its security interest in Collateral for sales, replacements and
transactions in the ordinary course of business.


 
1

--------------------------------------------------------------------------------

 
 
3.             Authorization to File Financing Statements.  The Debtors hereby
irrevocably authorize the Secured Party at any time and from time to time to
file in any filing office in any Uniform Commercial Code jurisdiction any
initial financing statements and amendments thereto, that (a) indicate the
Collateral (i) as all assets of the LLC and all of WEG’s interest in or to the
LLC, or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Uniform
Commercial Code of the State or such jurisdiction, or (ii) as being of an equal
or lesser scope or with greater detail, and (b) provide any other information
required by part 5 of Article 9 of the Uniform Commercial Code of the State, or
such other jurisdiction, for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether the Debtor is an
organization, the type of organization and any organizational identification
number issued to the Debtor and, (ii) in the case of a financing statement filed
as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates. The Debtors agree to furnish any such information to the
Secured Party promptly upon the Secured Party’s request.
 
4.             Priority of Security Interests.  In the event that a third party
desires to provide Debtors financing via an investment in or loan to the LLC
secured by the assets of the LLC and/or WEG’s ownership interest in the LLC, so
long as the Note is still outstanding, Secured Party agrees to enter into an
Intercreditor Agreement with such third party (in form and substance reasonably
acceptable to all parties), such that Secured Party and the third party will
share a first priority security interest (subject to the Preexisting Liens) in
pari passu as to One Million Five Hundred Thousand Dollars ($1,500,000) of their
respective investment or loan amounts.  An additional One Million Five Hundred
Thousand Dollars ($1,500,000) may be assigned to such similar priority position
in pari passu, so long as (A) title to the Ashdown Mill has vested in the LLC
and (B) Purchaser has made an additional capital contribution to the LLC of at
least Five Hundred Thousand Dollars ($500,000) in cash (collectively, with the
initial $1,500,000, such amounts being referred to as the “Priority Amount”),
and Seller will subordinate its loan and its security interest in the Collateral
as to the balance of any principal and interest outstanding under the
Note.  Further, Seller agrees to release Collateral for sales and replacements
and transactions in the ordinary course, including, but not limited to, off take
agreements and forward sales contracts.  Seller’s security interest is further
subordinated to Preexisting Liens (as defined in the Purchase Agreement).


 
2

--------------------------------------------------------------------------------

 
 
5.             Other Actions.  To further the attachment, perfection and
priority of, and the ability of the Secured Party to enforce, the Secured
Party’s security interest in the Collateral, and without limitation on the
Debtors’ other obligations in this Agreement, the Debtors agree, in each case at
the Debtors’ expense, to take the following actions with respect to the
following Collateral:
 
5.1           Promissory Notes and Tangible Chattel Paper.
 
a.             If the LLC shall at any time hold or acquire any other promissory
notes or tangible chattel paper that constitute Collateral, the Debtors shall
forthwith endorse, assign and deliver the same to the Secured Party, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Secured Party may from time to time reasonably specify and consistent with the
treatment of the Notes described in Section 5.1 (a) and (b) above.
 
5.2           b.            Collateral in the Possession of a Bailee.  If any
Collateral is at any time in the possession of a bailee, the LLC shall promptly
notify the Secured Party thereof and, at the Secured Party’s request and option,
shall promptly obtain an acknowledgement from the bailee, in form and substance
satisfactory to the Secured Party, that the bailee holds such Collateral for the
benefit of the Secured Party, and that such bailee agrees to comply, without
further consent of the LLC, with instructions from the Secured Party as to such
Collateral.  The Secured Party agrees with the LLC that the Secured Party shall
not give any such instructions unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by the LLC with
respect to the bailee.
 
5.3           Other Actions as to Any and All Collateral.  The Debtors further
agree, at the request and option of the Secured Party, to take any and all other
reasonable actions the Secured Party may determine to be necessary or useful for
the attachment, perfection and priority of, and the ability of the Secured Party
to enforce, the Secured Party’s security interest in WEG’s ownership interest in
the LLC and any and all of the Collateral of the LLC, including, without
limitation, (a) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the Uniform Commercial Code, to
the extent, if any, that the Debtor’s signature thereon is required therefor,
(b) causing the Secured Party’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the Secured Party to
enforce, the Secured Party’s security interest in such Collateral, (c) complying
with any provision of any statute, regulation or treaty of the United States as
to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Secured Party to
enforce, the Secured Party’s security interest in such Collateral, (d) obtaining
governmental and other third party waivers, consents and approvals in form and
substance satisfactory to Secured Party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, (e)
obtaining waivers from mortgagees and landlords in form and substance
satisfactory to the Secured Party and (f) taking all actions under any earlier
versions of the Uniform Commercial Code or under any other law, as reasonably
determined by the Secured Party to be applicable in any relevant Uniform
Commercial Code or other jurisdiction, including any foreign jurisdiction.
 
6.             Relation to Other Security Documents.  The provisions of this
Agreement supplement the provisions of any real estate mortgages or deed of
trusts granted by the LLC to the Secured Party which secures the payment or
performance of any of the Obligations.  Nothing contained in any such real
estate mortgage or deed of trust shall derogate from any of the rights or
remedies of the Secured Party hereunder.


 
3

--------------------------------------------------------------------------------

 
 
7.             Representations and Warranties Concerning Debtors’ Legal
Status.    The Debtors each represent and warrant to the Secured Party as
follows: (a) each Debtor’s exact legal name is that indicated on the signature
page hereof, (b) each Debtor is an organization of the type, and is organized in
the jurisdiction set forth in the preamble of this Agreement and on the
signature page hereof, (c) the signature page hereof accurately sets forth each
Debtor’s organizational identification number, (d) the Purchase Agreement
accurately sets forth each Debtor’s place of business or, if more than one, its
chief executive office, as well as each Debtor’s mailing address, if different,
and (e) all other information set forth herein or in the Transaction Documents
concerning either Debtor’s name, address and/or organizational identification
number is accurate and complete.
 
8.             Covenants Concerning Debtors’ Legal Status.  Each Debtor
covenants with the Secured Party as follows: (a) without providing at least
thirty (30) days prior written notice to the Secured Party, each Debtor will not
change its name, its place of business or, if more than one, chief executive
office, or its mailing address or organizational identification number if it has
one, (b) if either Debtor does not have an organizational identification number
and later obtains one, such Debtor shall forthwith notify the Secured Party of
such organizational identification number, and (c) neither Debtor will change
its type of organization, jurisdiction of organization or other legal structure.
 
9.             Representations and Warranties Concerning Collateral, etc.  Each
Debtor further represents and warrants to the Secured Party as follows: (a) that
except as provided in the Purchase Agreement each Debtor is the owner of its
respectively owned Collateral, free from any right or claim or any person or any
adverse lien, security interest or other encumbrance, except for the security
interest created by this Agreement, and such interests as are set forth in the
Schedules to the Purchase Agreement, (b) none of the Collateral constitutes, or
is the proceeds of, “farm products” as defined in Section 9-102(a)(34) of the
Uniform Commercial Code of the State, (c) none of the account debtors or other
persons obligated on any of the Collateral is a governmental authority covered
by the Federal Assignment of Claims Act or like federal, state or local statute
or rule in respect of such Collateral, and (d) neither Debtor holds a commercial
tort claim except as previously disclosed to the Secured Party.  The LLC
represents that since the date of Closing it has at all times operated its
business in compliance with all applicable provisions of the federal Fair Labor
Standards Act, as amended, and with all applicable provisions of federal, state
and local statutes and ordinances dealing with the control, shipment, storage or
disposal of hazardous materials or substances, and all other information set
forth herein and in any exhibits attached hereto pertaining to the Collateral is
accurate and complete.
 
10.           Covenants Concerning Collateral, etc.  The LLC further covenants
with the Secured Party, as regards the assets of the LLC, as follows: (a) as of
the date hereof, the tangible Collateral, to the extent not delivered to the
Secured Party pursuant to Section 5, is located only in the states and at the
address, as identified on Exhibit B attached hereto and (i) the LLC will not
permit any tangible Collateral to be located in any state (and, if county filing
is required, in any county) in which a financing statement covering such
Collateral is required to be, but has not in fact been, filed in order to
perfect the Security Interest, and (ii)  the LLC will not remove the Collateral
from such locations, without providing at least thirty (30) days prior written
notice to the Secured Party, (b) except as otherwise previously disclosed to or
known by the Secured Party, the LLC shall be the owner of the Collateral free
from any right or claim of any other person, lien, security interest or other
encumbrance, and the LLC shall defend the same against all claims and demands of
all persons at any time claiming the same or any interests therein adverse to
the Secured Party, (c) except as allowed in the Purchase Agreement, the LLC
shall not pledge, mortgage or create, or suffer to exist any right of any person
in or claim by any person to the Collateral, or any security interest, lien or
encumbrance in the Collateral in favor of any person other than the Secured
Party, (d) the LLC will keep the Collateral in good order and repair and will
not use the same in violation of law or any policy of insurance thereon, (e) the
LLC will permit the Secured Party, or its designee, to inspect the Collateral at
any reasonable time, wherever located, (f) the LLC will pay promptly when due
all taxes, assessments, governmental charges and levies upon the Collateral or
incurred in connection with the use or operation of such Collateral or incurred
in connection with this Agreement, (g) the LLC will continue to operate, its
business in compliance with all applicable provisions of the federal Fair Labor
Standards Act, as amended, and with all applicable provisions of federal, state
and local statutes and ordinances dealing with the control, shipment, storage or
disposal of hazardous materials or substances, and (h) the LLC will not sell or
otherwise dispose, or offer to sell or otherwise dispose, of the Collateral or
any interest therein except for (i) approved by Secured Party in advance, (ii)
sales of inventory in the ordinary course of business, (iii) replacement in the
ordinary course or upon casualty; or (iv) as otherwise allowed herein or in the
Purchase Agreement.


 
4

--------------------------------------------------------------------------------

 
 
11.           Collateral Protection Expenses; Preservation of Collateral.  In
the Secured Party’s discretion, if the Debtors fail to do so after written
notice and a minimum of ten (10) business days to cure, and if the cure cannot
be completed within that time, a reasonable time thereafter, the Secured Party
may discharge taxes and other encumbrances at any time levied or placed on any
of the Collateral, maintain any of the Collateral, make repairs thereto and pay
any necessary filing fees or insurance premiums.  The Debtors agree to reimburse
the Secured Party on demand for all expenditures so made.  The Secured Party
shall have no obligation to the Debtors to make any such expenditures, nor shall
the making thereof be construed as the waiver or cure of any Default or Event of
Default.
 
12.           Securities and Deposits.  The Secured Party may at any time after
written notice of default and Debtor’s opportunity to cure a Default and Event
of Default, at its option, transfer to itself or any nominee any securities
constituting Collateral, receive any income thereon and hold such income as
additional Collateral or apply it to the Obligations. Whether or not any
Obligations are due, the Secured Party may following and during the continuance
of a Default and Event of Default demand, sue for, collect, or make any
settlement or compromise which it deems desirable with respect to the
Collateral.
 
13.           Notification to Account Debtors and Other Persons Obligated on
Collateral.  If after written notice of the default and Debtor’s opportunity to
cure an Event of Default shall be continuing, the LLC shall, at the written
request and option of the Secured Party, notify account debtors and other
persons obligated on any of the Collateral of the security interest of the
Secured Party in any account, chattel paper, general intangible, instrument or
other Collateral and that payment thereof is to be made directly to the Secured
Party or to any financial institution designated by the Secured Party as the
Secured Party’s agent therefor, and the Secured Party may itself, if a Default
or an Event of Default shall have occurred and be continuing, without notice to
or demand upon the Debtors, so notify account debtors and other persons
obligated on Collateral. The Secured Party shall apply the proceeds of
collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by the Secured Party to the Obligations, such proceeds
to be immediately credited after final payment in cash or other immediately
available funds of the items giving rise to them.
 
14.           Power of Attorney.
 
Appointment and Powers of Secured Party.  Each Debtor individually, and both
Debtors collectively, hereby irrevocably constitute and appoint the Secured
Party and any officer or agent thereof, as its true and lawful attorneys-in-fact
with full irrevocable power and authority in the place and stead of the Debtors
or in the Secured Party’s own name  , to do the following only:
 
to the extent that the Debtors’ authorization given in Section 3 is not
sufficient, and upon Debtors’ failure to do so on written request, to file such
financing statements with respect hereto, with or without the Debtor’s
signature, or a photocopy of this Agreement in substitution for a financing
statement, as the Secured Party may deem appropriate and to execute in the
Debtors’ name such financing statements and amendments thereto and continuation
statements which may require the Debtors’ signature.


 
5

--------------------------------------------------------------------------------

 
 
15.           Rights and Remedies.  If an Event of Default shall have occurred
and be continuing after providing Debtors with written notice and an opportunity
to cure, the Secured Party shall have the rights and remedies of a secured party
under the Uniform Commercial Code of the State.  The Secured Party may in its
discretion require the Debtors to assemble all or any part of the Collateral at
such location or locations within the jurisdiction(s) of the Debtors’ principal
office(s) or at such other locations as the Secured Party may reasonably
designate.  Unless the Collateral is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, the Secured
Party shall give to the Debtors at least five business days prior written notice
of the time and place of any public sale of Collateral or of the time after
which any private sale or any other intended disposition is to be
made.  Notwithstanding anything herein to the contrary, it is understood and
Secured Party agrees and acknowledges that in an Event of Default, Secured
Party's sole recourse for any default under the Note or this Agreement shall be
the Collateral as set forth herein without deficiency, and without recourse to
WEG, its successors, or their respective assets other than the LLC Membership
Interest.
 
16.           No Waiver by Secured Party, etc.  No reasonable delay or omission
on the part of the Secured Party in exercising any right or remedy shall operate
as a waiver of such right or remedy or any other right or remedy. A waiver on
any one occasion shall not be construed as a bar to or waiver of any right or
remedy on any future occasion. All rights and remedies of the Secured Party with
respect to the Obligations or the Collateral, whether evidenced hereby or by any
other instrument or papers, shall be cumulative and may be exercised singularly,
alternatively, successively or concurrently at such time or at such times as the
Secured Party deems expedient.
 
17.           Proceeds of Dispositions; Expenses. The LLC shall pay to the
Secured Party on demand any and all expenses, including reasonable attorneys’
fees and disbursements, incurred or paid by the Secured Party in protecting,
preserving or enforcing the Secured Party’s rights and remedies under or in
respect of any of the Obligations or any of the Collateral. After deducting all
of said expenses, the residue of any proceeds of collection or sale or other
disposition of the Collateral shall, to the extent actually received in cash, be
applied to the payment of the Obligations in such order or preference as the
Secured Party may determine, proper allowance and provision being made for any
Obligations not then due. Upon the final payment and satisfaction in full of all
of the Obligations and after making any payments required by Sections
9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the State, any
excess shall be returned to the Debtor. In the absence of final payment and
satisfaction in full of all of the Obligations, the Debtors shall in no
circumstances remain liable for any deficiency as the obligations under the
Note, Security Agreement and Deed of Trust are limited recourse to WEG with the
Secured Party’s sole recourse being to the Collateral.
 
18.           Governing Law; Consent to Jurisdiction.  THIS AGREEMENT IS
INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEVADA.  The Debtors
agree that any action or claim arising out of, or any dispute in connection
with, this Agreement, any rights, remedies, obligations, or duties hereunder, or
the performance or enforcement hereof or thereof, may be brought in the courts
of the State or any federal court sitting therein and consents to the
non-exclusive jurisdiction of such court and to service of process in any such
suit being made upon the Debtors by mail at the address specified in the
Purchase Agreement.  The Debtors hereby waive any objection that it may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient court.


 
6

--------------------------------------------------------------------------------

 
 
19.           Miscellaneous.  The headings of each section of this Agreement are
for convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon each
Debtor and its respective successors and assigns, and shall inure to the benefit
of the Secured Party and its successors and assigns.  If any term of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity of
all other terms hereof shall in no way be affected thereby, and this Agreement
shall be construed and be enforceable as if such invalid, illegal or
unenforceable term had not been included herein.  The Debtors acknowledge
receipt of a copy of this Agreement.
 


[SIGNATURE PAGE IMMEDIATELY FOLLOWS]


 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, intending to be legally bound, the Debtors have caused this
Agreement to be duly executed as of the date first above written.
 


DEBTOR:


WIN-ELDRICH GOLD, INC., a Nevada corporation
Organizational Identification No.: C585-1989




By:       /s/ Perry D. Muller                                                   
Name:  Perry D. Muller                                                         
Title:    President                                                             
     




DEBTOR:


ASHDOWN PROJECT, LLC, a Nevada limited liability company
Organization Identification No.: E0716882006-9
MANAGEMENT COMMITTEE:




/s/ David A. Caldwell
 
/s/ Pete Winn
 
Name:   David A. Caldwell
 
Name:  Pete Winn
 
Title:     Member of Management Committee
 
Title:    Member of Management Committee
                 
/s/ Donald Prahl
 
/s/ Perry Muller
 
Name:  Donald Prahl
 
Name:  Perry Muller
 
Title:    Member of Management Committee
 
Title:    Member of Management Committee
 



 
Accepted:




SECURED PARTY:




GOLDEN PHOENIX MINERALS, INC.,
a Nevada corporation
 


By:     /s/ Dave A. Caldwell                                                  
Name:  Dave A. Caldwell                                                     
Title:  Chief Executive Officer                                             




 

--------------------------------------------------------------------------------

 


EXHIBIT A
Form of Endorsement
 


 
PAY TO THE ORDER OF GOLDEN PHOENIX MINERALS, INC.



By:
ASHDOWN PROJECT, LLC, a Nevada limited liability company





By:                                                                           
Title:                                                                        
Date:                                                                        




 

--------------------------------------------------------------------------------

 


EXHIBIT B


Location of Collateral






 




 

--------------------------------------------------------------------------------

 


EXHIBIT C


DEED OF TRUST
 
 
 
 
 


 

--------------------------------------------------------------------------------

 


A.P. N.:      
 
 
Escrow No.:
 
 
When recorded mail to:
Golden Phoenix Minerals, Inc.
1675 East Prater Way, #102
Sparks, NV  89434
   
 
 

 
SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS
 
This Deed of Trust, made this 15th day of May, 2009, between, ASHDOWN PROJECT,
LLC. herein called GRANTOR OR TRUSTOR whose address is P.O. Box 3540, Silver
Springs, NV 89429, NEVADA TITLE COMPANY, a Nevada Corporation, herein called
TRUSTEE, and GOLDEN PHOENIX MINERALS, INC., a Nevada corporation herein called
BENEFICIARY, whose address is 1675 East Prater Way, #102, Sparks, NV 89434.
 
Witnesseth:  That Trustor IRREVOCABLY GRANTS, TRANSFERS AND SIGNS TO TRUSTEE IN
TRUST, WITH POWER OF SALE, that property in Humboldt County, Nevada, described
as:


SEE LEGAL DESCRIPTION ATTACHED HERETO
AND MADE A PART HEREOF AS EXHIBIT "A".


TOGETHER WITH all and singular the tenements, hereditaments and appurtenances
thereunto belonging or in anywise appertaining.


TOGETHER WITH the rents, issues and profits thereof, reserving the right to
collect and use the same except during continuance of some default hereunder and
during continuance of such default authorizing Beneficiary to collect and
enforce the same by any lawful means in the name of any party hereto.


For the Purpose of Securing:  1. Performance of each agreement of Trustor or its
managing member, Win-Eldrich Gold, Inc. (“WEG”) incorporated by reference or
contained herein.  2. Payment of the indebtedness evidenced by one promissory
note of even date herewith, and any extension or renewal thereof, in the
principal sum of $5,300,000.00 executed by WEG in favor of Beneficiary or
order.  3. Payment of such additional sums as may hereafter be advanced for the
account of Trustor or Assigns by Beneficiary with interest thereon.


To Protect the Security of this Deed of Trust, Trustor Agrees:  By the execution
and delivery of this Deed of Trust and the note secured hereby, that provisions
(1) to (16) inclusive of the Deed of Trust recorded in the Book and at the page,
or Document No.  of Official Records in the Office of the county recorder of the
county where said property is located, noted below opposite the name of such
county, viz:


 

--------------------------------------------------------------------------------

 


Each of those Unpatented Mining Claims forth in Exhibit A to that certain
Contribution Agreement by and between WEG and Trustor dated September 28, 2006,
including the Claim Name, Date of Location, Humboldt County Book/Page and NMC
Serial Number set forth therein.


(which provisions, identical in all counties, are printed on the reverse hereof)
hereby are adopted and incorporated herein and made a part hereof as fully as
though set forth herein at length; that he will observe and perform said
provisions, and that the references to property, obligations, and parties in
said provisions shall be construed to refer to the property, obligations, and
parties set forth in the Deed of Trust.


The parties agree that with respect to provision 16, the amount of fire
insurance required by covenant 2 shall be an amount reasonable and customary for
like properties in like industries and with respect to attorney's fees provided
by for covenant 7 the percentage shall be reasonable as determined by a court
with jurisdiction.


The undersigned Trustor requests that a copy of any Notice of Default and of any
Notice of Sale hereunder be mailed to him at his address herein above set forth.
 








[SIGNATURES ARE ON FOLLOWING PAGE]




 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this instrument has been executed, on the date first set
forth above.


GRANTOR/TRUSTOR:


ASHDOWN PROJECT, LLC
MANAGEMENT COMMITTEE:


/s/ David A. Caldwell
 
/s/ Peter S. Winn
 
Name:   David A. Caldwell
 
Name:  Peter S. Winn
 
Title:     Member of Management Committee
 
Title:    Member of Management Committee
                 
/s/ Donald Prahl
 
/s/ Perry Muller
 
Name:   Donald Prahl
 
Name:  Perry Muller
 
Title:     Member of Management Committee
 
Title:    Member of Management Committee
 



BENEFICIARY:
GOLDEN PHOENIX MINERALS, INC.


/s/ David A.
Caldwell                                                                                             
                                                                
Name:  David A. Caldwell
Title:    President
Address:  1675 East Prater Way, #102
  Sparks, NV 89434
 


 

--------------------------------------------------------------------------------

 


EXHIBIT “A”
 


 
Humboldt County
NMC Serial
Claim Number
Date of Location
Book/Page Number
Number
       
MISSY 13
1/10/1980
133/686
142990
MISSY 14
1/10/1980
133/687
142991
AD 4
2/11/1980
135/122
147898
AD 5
2/11/1980
135/123
147899
AD 6
2/11/1980
135/124
147900
AD 11
2/11/1980
135/129
147905
AD 12
2/11/1980
135/130
147906
AD 13
2/11/1980
135/131
147907
AD 14
2/11/1980
135/132
147908
AD 15
2/11/1980
135/133
147909
AD 20
2/11/1980
135/138
147914
AD 35
2/11/1980
135/153
147929
AD 68
2/11/1980
135/186
147962
AD 69
2/11/1980
135/187
147963
AD 96
2/11/1980
135/214
147990
AD 97
2/11/1980
135/215
147991
AD 98
2/11/1980
135/216
147992
AD 99
2/11/1980
135/217
147993
AD 100
2/11/1980
135/218
147994
AD 101
2/11/1980
135/219
147995
WESTWATER 46
5/7/1987
232/ 47
407620
WESTWATER 47
5/11/1987
232/48
 407621
WESTWATER 48
5/11/1987
232/ 49
407622
WESTWATER 49
5/11/1987
232/50
407623
WESTWATER 50
5/12/1987
232/51
407624
WESTWATER 51
5/12/1987
232/52
407625
WESTWATER 52
5/12/1987
232/53
407626
WEG 12
4/23/1989
274/422
554208
WEG 13
4/23/1989
274/423
554209
AD 21B
11/17/1989
282/318
576659
AD 22B
11/17/1989
282/319
576660



 

--------------------------------------------------------------------------------

 


AD 23B
11/17/1989
282/320
 576661
AD 24B
11/17/1989
282/321
 576662
AD 29B
11/17/1989
282/326
 576667
AD 30B
11/17/1989
282/327
 576668
AD 31B
11/17/1989
282/328
 576669
AD 36B
11/17/1989
282/329
 576670
AD 37B
11/17/1989
282/330
 576671
AD 38B
11/17/1989
282/331
 576672
AD 39B
11/17/1989
282/332
 576673
AD 40B
11/17/1989
282/333
 576674
AD 41B
11/17/1989
282/334
 576675
AD 42B
11/17/1989
282/335
 576676
AD 43B
11/17/1989
282/336
 576677
AD 44B
11/17/1989
282/337
 576678
AD 45B
11/17/1989
282/338
 576679
AD 46B
11/17/1989
282/339
 576680
AD 47B
11/17/1989
282/340
 576681
AD 48B
11/17/1989
282/341
 576682
AD 49B
11/17/1989
282/342
 576683
AD 54B
11/17/1989
282/343
 576684
AD 55B
11/17/1989
282/344
 576685
AD 56B
11/17/1989
282/345
 576686
AD 57B
11/17/1989
282/346
 576687
AD 58B
11/17/1989
282/347
 576688
AD 59B
11/17/1989
282/348
 576689
AD 60B
11/17/1989
282/349
 576690
AD 61B
11/17/1989
282/350
 576691
AD 62B
11/17/1989
282/351
 576692
AD 63B
11/17/1989
282/352
 576693
AD 65B
11/17/1989
282/354
576695
AD 66B
11/17/1989
282/355
576696
AD 67B
11/17/1989
282/356
576697
AD 70B
11/17/1989
282/357
576698
AD 71B
11/17/1989
282/358
576699
AD 74B
11/17/1989
282/361
576702
AD 75B
11/17/1989
282/362
576703
AD 76B
11/17/1989
282/363
576704
AD 77B
11/17/1989
282/364
576705
AD 78B
11/17/1989
282/365
576706
AD 79B
11/17/1989
282/366
576707
AD 80B
11/17/1989
282/367
576708
AD 81B
11/17/1989
282/368
576709



 

--------------------------------------------------------------------------------

 


AD 92B
11/17/1989
282/372
576713
AD 93B
11/17/1989
282/373
576714
AD 94B
11/17/1989
282/374
576715
AD 95B
11/17/1989
282/375
576716
MISSY 1B
11/17/1989
282/376
576717
MISSY 2B
11/17/1989
282/377
576718
MISSY 3B
11/17/1989
282/378
576719
MISSY 4B
11/17/1989
282/379
576720
MISSY 5B
11/17/1989
282/380
576721
MISSY 6B
11/17/1989
282/381
576722
MISSY 7B
11/17/1989
282/382
576723
MISSY 8B
11/17/1989
282/383
576724
MISSY 9B
11/17/1989
282/384
576725
MISSY lIB
11/17/1989
282/386
576727
AD 64C
3/20/1990
288/81
592290
AD 72C
3/20/1990
288/82
592291
AD 73C
3/20/1990
288/83
592292
WESTWATER 1
11/25/1992
319/ 7
676034
WESTWATER 2
11/25/1992
319/ 8
676035
WESTWATER 3
11/25/1992
319/ 9
676036
WESTWATER 4
11/25/1992
319/ 10
676037
WESTWATER 5
11/25/1992
319/11
676038
WESTWATER 6
11/25/1992
319/12
676039
WESTWATER 10
11/25/1992
319/16
676043
WESTWATER 11
11/25/1992
319/17
676044
WESTWATER 12
11/25/1992
319/18
676045
WESTWATER 15
11/25/1992
319/27
676048
WESTWATER 17
11/25/1992
319/29
676050

 
 
 

--------------------------------------------------------------------------------

 


DO NOT RECORD


The following is a copy of provisions (1) to (16) inclusive, of the Deed of
Trust, recorded in each county in Nevada, as stated in the foregoing Deed of
Trust and incorporated by reference in said Deed of Trust as being part other of
as if set forth at length therein.


To Protect the Security of This Deed of Trust, Trustor Agrees:


1. To properly care for and keep said property in good condition and repair; not
to remove or demolish any building thereon; to complete in good and workmanlike
manner any building which may be constructed thereon, and to pay when due all
claims for labor performed and materials furnished therefor; to comply with all
laws,  ordinances  and  regulations requiring any alterations or improvements to
be made  thereon; not to commit or permit any  waste  thereof; not to commit
suffer or permit any act to be done in or  upon said property in violation of
law; to cultivate, irrigate, fertilize,  fumigate,  prune  and/or do any other
act or acts, all in a timely proper manner, which, from the character or use of
said property, maybe reasonable necessary, the specific   enumeration's herein
not excluding the general.
2. The Grantor agrees to pay and discharge all costs, fees and expenses of these
Trusts, including costs of evidence of title and Trustee's fees in connection
with sale, whether completed or not, which amounts shall become due upon
delivery to Trustee of Declaration of Default and Demand for sale, as
hereinafter provided.
3. The amount collected under any fire insurance policy shall be credited:
first, to accrued interest; next to expenditures hereunder; and any remainder
upon the principal, and interest shall thereupon cease upon the amount so
credited  upon principal provided, however, that at the  option  of  the
Beneficiary,  the entire amount collected under the policies or any part
thereof  may be  released to the Grantor, without liability upon the Trustee for
such release.
4. The Grantor promises and agrees that if, during the existence of the Trust
there be commenced or pending any suit or action affecting said conveyed
premises, or any part thereof, of the title thereto, or if any adverse claim for
or against said premises, or any part thereof, be made or asserted, he will
appear in and defend any such matter purporting to affect the security and will
pay all costs and damages arising because of such action.
5. Any award of damages in connection with any condemnation for public use  of
or injury to any property or any part thereof is hereby assigned and shall be
paid to Beneficiary, who may apply or release such moneys received by him in the
same manner and with the same affect as herein provided for disposition of
proceeds of insurance.
6. Trustee shall be under no obligation to notify any party hereto of any
pending sale hereunder or action or proceeding of any kind in which Grantor,
Beneficiary and/or Trustee shall be named as defendant, unless brought by
Trustee.
7. Acceptance by Beneficiary of any sum in payment of any indebtedness secured
hereby, after the date when the same is due, shall not constitute a waiver of
the right either to require prompt payment, when due, of all other sums so
secured or to declare default as herein provided for failure so to pay.
8. Trustee may, at any time, or from time to time, without liability therefor
and without notice, upon written request of Beneficiary and presentation of this
Deed of Trust and the notes secured hereby for endorsement; and without
affecting the personal liability of any  person  for  payment  of  the
indebtedness secured hereby for the effect of this Deed of Trust upon the
remainder of said property; reconvey any part of said property, consent in
writing to the making of any map or plan thereof; join in granting any easement
thereon; or join in any extension agreement or subordination agreement in
connection herewith.
9. Upon receipt of written request from Beneficiary reciting that all sums
secured hereby have been paid and upon surrender of this Deed and said note to
Trustee for cancellation and retention and upon payment of its fees, the Trustee
shall reconvey without warranty the property then held hereunder. The recitals
in such reconveyance of any matters of fact shall be conclusive proof of the
truth thereof.   The Grantee in such reconveyance may be described  in general
terms as "the person or persons legally entitled thereto", and Trustee is
authorized to retain this Deed of Trust and note.
10. (a) Should default be made by Grantor in payment of any indebtedness secured
hereby and/or in performance of any agreement herein, then Beneficiary may
declare all sums secured hereby immediately due by delivery to  Trustee of
written declaration of default and demand for sale and of written notice of
default and election to cause said property to be sold (which notice Trustee
shall cause to be filed for record) and shall surrender to Trustee this Deed,
the notes and all documents evidencing any expenditure secured hereby.
(b) After three months shall have elapsed following recordation  of  any such
notice of default, Trustee shall sell property at such time and  at such place
in the State of Nevada as the Trustee, in its sole discretion, shall deem
best  to accomplish the objects of these  Trusts, having first given notice of
such  sale  as then required by law. Place of sale may be either in the county
in  which  the property to be  sold, or any part thereof, is situated or  at any
office  of  the Trustee located in the State of Nevada.
(c) The Grantor, Pledger and Mortgagor of the personal property herein pledged
and/or mortgaged waives any and all other demands or notices as conditions
precedent to sale of such personalty.
(d) Trustee may postpone sale of all, or any portion, of said property by public
announcement at the time fixed by said notice of sale and may thereafter
postpone said sale from time to time by public announcement at the time
previously appointed.
(e) At the time of sale so fixed, Trustee may sell the property so advertised or
any part thereof, either as a whole or in  separate  parcels  at  its  sole
discretion, at public auction, to the highest bidder for cash in lawful money of
the United States, payable at time of sale and shall deliver to such purchaser a
deed conveying the property so sold but without covenant or warranty, express or
implied, Grantor hereby agrees to surrender, immediately and without demand,
possession of said property to such purchaser.


 

--------------------------------------------------------------------------------

 


11. Trustee shall apply the proceeds of any such sale to payment of: expenses of
sale and all charges and expenses of Trustee and of these Trusts, including cost
of evidence of title and Trustee's fee in connection with sale; all sums
expended under the terms  hereof, not then  repaid, with accrued interest at the
rate of ten percent (10%) per annum; all other sums then secured hereby, and the
remainder, if any, to the person or persons legally entitled thereto.
12. The Beneficiary or assigns may, at any time, by instrument in writing
appoint a successor or successors to the Trustee named herein or acting
hereunder, which instrument, executed and acknowledged by beneficiary, and
recorded in the Office of the County Recorder of the County or Counties wherein
said property is situated, shall be conclusive proof of the proper substitution
of such successor or trustee, who shall have all the estate, powers, duties and
trusts in the premises vested in or conferred on the original Trustee. If there
be more than one Trustee, either may act alone and execute the Trusts upon the
request of the Beneficiary and his acts shall be deemed to be the acts of all
Trustees, and the recital in any conveyance executed by such sole trustee of
such requests shall be conclusive evidence thereof, and of the authority of such
sole Trustee to act.
13. This Deed of Trust applies to, inures to the. benefit of, and binds all
parties hereto, their heirs, legatees, devisees, administrators, executors,
successors and assigns.
14. Trustee accepts these trusts when this Deed of Trust, duly executed and
acknowledged, is made a public record as provided by law.
15. In this Deed of Trust, whenever the context so requires, the masculine
gender includes the feminine and/or neuter, and the singular number includes the
plural, and the term Beneficiary shall include any further holder, including
pledgees, of the note secured hereby.
16. Where not inconsistent with the above, the following covenants, No.
1;2  ($____________); 3;4 (the same as the note secured hereby) 5;6;7
(reasonable as determined by a court with jurisdiction);8; of NRS 107.030 are
hereby adopted and made a part of this Deed of Trust.
 
 
DO NOT RECORD
 


REQUEST FOR FULL RECONVEYANCE
to be used only when note has been paid


To NEVADA TITLE COMPANY, Trustee:
Dated:
 

The undersigned is the legal owner and holder of
all  indebtedness  secured  by  the  within  Deed of Trust.  All sums secured by
said Deed of Trust have been fully paid and satisfied; and you are hereby
requested and directed, on payment to you of any sums owing to you under the
terms of said Deed of Trust to cancel all evidences of indebtedness, secured by
this Deed of Trust, delivered to you herewith together with said Deed of Trust,
and to reconvey, without warranty, to the parties designated by the terms of
said Deed of Trust, the estate now held by you under the same.
 


MAIL RECONVEYANCE TO:
 

 
By:
         
By:
 



Do not lose or destroy this Deed of Trust OR THE NOTE which it secures. Both
must be
delivered to the Trustee for cancellation before reconveyance will be made.














 

--------------------------------------------------------------------------------

 


EXHIBIT D


SETTLEMENT AND RELEASE AGREEMENT
 
 
 


 

--------------------------------------------------------------------------------

 


MUTUAL RELEASE AGREEMENT


This Mutual Release Agreement (the “Agreement”) is made and entered into as of
May 13, 2009 (the “Effective Date”), by and between Golden Phoenix Minerals,
Inc., a Nevada corporation and all of its parent or subsidiary companies, as
applicable (collectively, “GPXM”) and Win-Eldrich Gold, Inc., a Nevada
corporation and all of its parent or subsidiary companies, as applicable
(collectively, “WEG”) and Ashdown Project LLC as to the releases herein.
 


RECITALS AND DEFINITIONS


A.           The term “Agents” shall mean, including but not limited to: agents,
employees, associates, representatives, attorneys, affiliates, officers,
directors, members, managing members, shareholders, partners, successors,
assigns, insurers, executors, administrators, beneficiaries, estates, spouses
and heirs, as the case may be;


B.           The term “Claims” shall mean, including but not limited to: all
claims, demands, actions, causes of action, contentions, rights, debts,
liabilities, accounts, obligations, duties, promises, costs, expenses
(including, but not limited to attorney's fees), liens, subrogation rights,
indemnification rights, damages and losses of any kind or nature whatsoever;


C.           On or about September 26, 2006, the parties caused to be filed
Articles of Organization for Ashdown Project, LLC (the “Ashdown LLC”).  Pursuant
to that certain Operating Agreement dated September 28, 2006 of the Ashdown LLC
(“Operating Agreement”), the members of the company are GPXM, owning an initial
membership interest constituting sixty percent (60%), and WEG, owning an initial
membership interest constituting forty percent (40%);


D.           Since the formation of the Ashdown LLC, WEG and GPXM have each
alleged numerous claims and breaches of the Operating Agreement and that certain
Side Letter dated September 26, 2006 (the “Side Letter”) against each
other.  The disputes of the parties arising from or related to the Operating
Agreement, the Side Letter, the Ashdown LLC or mine or properties related to the
Ashdown LLC shall collectively be referred to herein as the “Disputes.”


E.           The parties negotiated certain terms by which WEG will purchase all
of GPXM’s interest in and to the Ashdown LLC.  Among those terms agreed to, WEG
will pay GPXM the aggregate purchase price of Five Million Three Hundred
Thousand Dollars ($5,300,000) to be evidenced by a secured promissory note, and
grant GPXM a security interest in the assets of, and in WEG’s interest in, the
Ashdown LLC, to be evidenced by a security agreement and deed of
trust.  Further, as additional consideration for entering into the
above-referenced transaction, each party agreed to release the other (and
Ashdown LLC) from any Claims related to the Disputes; and


F.           Therefore, the parties hereto desire to settle the Disputes, all
claims, disputes, and controversies between them arising out of the Operating
Agreement, and all other agreements, side letter agreements, arrangements,
whether oral or written, arising out of or in connection with the Ashdown LLC or
the mine or properties related to the Ashdown LLC.
 
 

--------------------------------------------------------------------------------

 


AGREEMENT


In consideration of the mutual covenants set forth in this Agreement and other
consideration, including that set forth in the Recitals, the receipt and
sufficiency of which is hereby acknowledged, subject to the conditions contained
herein, the parties agree as follows:


1.             In General.  This Agreement is entered into by the parties in
compromise of disputes and claims.  Nothing contained in this Agreement shall be
construed as an admission of liability on the part of any of the parties, by
whom liability is expressly denied.


2.             Operating Agreement.  Pursuant to the terms of the Operating
Agreement and the Purchase Agreement, upon the withdrawal of a Member (as that
term is defined therein), the parties acknowledge and agree that GPXM will no
longer be a party to the Operating Agreement, effective as of the Closing, as
defined in the Purchase Agreement.


3.             No Disparagement.  The parties agree to treat each other
respectfully and professionally and not to disparage the other party, and the
other parties’ Agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided that the parties
will respond accurately and fully to any question, inquiry or request for
information when required by the legal process.


4.             Mutual Releases.


(a)           Release by WEG.  Effective as of Closing (as defined in the
Purchase Agreement) WEG hereby absolutely, forever and fully, generally and
specifically, releases and discharges GPXM and Ashdown LLC, and any Agents of
GPXM and Ashdown LLC from any and all Claims, whether based upon contract, tort,
statute or any other legal or equitable theory of recovery, and whether known or
unknown, suspected or unsuspected, matured or not matured, fixed or contingent,
and whether due in the past, present or future, with respect to, pertaining to,
based on, arising from or relating to any matters, acts, omissions, events,
conduct or occurrences which have taken place at any time prior to the date of
this Agreement, including, without limitations, all Claims related to the
Operating Agreement, the Side Letter, any Underlying Agreements (as that term is
defined in the Operating Agreement), the Disputes, and any other side letter
agreement, arrangement or other agreement, whether written or oral, in any way
related to the Ashdown LLC or the mine or properties relating to the Ashdown
LLC; provided, however, this release will not extend to: (i) any breaches of
representations, warranties or covenants made under this Agreement or the
Purchase Agreement; (ii) or any claims for gross negligence, criminal conduct,
breach of fiduciary duty, intentional misconduct or fraud; and (iii) or any
claims arising out of item numbers 4 and 6 of Schedule 2(d) of the Purchase
Agreement.  All such Claims are forever barred by this Agreement.


(b)           Release by GPXM.  Effective as of Closing GPXM hereby absolutely,
forever and fully, generally and specifically, releases and discharges WEG and
Ashdown LLC, and any Agents of WEG and Ashdown LLC from any and all Claims,
whether based upon contract, tort, statute or any other legal or equitable
theory of recovery, and whether known or unknown, suspected or unsuspected,
matured or not matured, fixed or contingent, and whether due in the past,
present or future, with respect to, pertaining to, based on, arising from or
relating to any matters, acts, omissions, events, conduct or occurrences which
have taken place at any time prior to the date of this Agreement, including,
without limitations, all Claims related to the Operating Agreement, the Side
Letter, any Underlying Agreements (as that term is defined in the Operating
Agreement), the Disputes, and any other side letter agreement, arrangement or
other agreement, whether written or oral, in any way related to the Ashdown LLC
or the mine or properties relating to the Ashdown LLC; provided, however, this
release will not extend to: (i) any breaches of representations, warranties or
covenants made under this Agreement or the Purchase Agreement; or (ii) any
claims for gross negligence, criminal conduct, breach of fiduciary duty,
intentional misconduct or fraud.  All such Claims are forever barred by this
Agreement.


 

--------------------------------------------------------------------------------

 
 
(c)           Release by Ashdown LLC.  Effective as of Closing Ashdown LLC
hereby absolutely, forever and fully, generally and specifically, releases and
discharges WEG and GPXM, and any Agents of WEG and GPXM from any and all Claims,
whether based upon contract, tort, statute or any other legal or equitable
theory of recovery, and whether known or unknown, suspected or unsuspected,
matured or not matured, fixed or contingent, and whether due in the past,
present or future, with respect to, pertaining to, based on, arising from or
relating to any matters, acts, omissions, events, conduct or occurrences which
have taken place at any time prior to the date of this Agreement, including,
without limitations, all Claims related to the Operating Agreement, the Side
Letter, any Underlying Agreements (as that term is defined in the Operating
Agreement), the Disputes, and any other side letter agreement, arrangement or
other agreement, whether written or oral, in any way related to the Ashdown LLC
or the mine or properties relating to the Ashdown LLC; provided, however, this
release will not extend to: (i) any breaches of representations, warranties or
covenants made under this Agreement or the Purchase Agreement; or (ii) any
claims for gross negligence, criminal conduct, breach of fiduciary duty,
intentional misconduct or fraud.  All such Claims are forever barred by this
Agreement.


(d)           General Release Waiver. The Parties acknowledge that they have
read and had the opportunity to be advised by legal counsel and are familiar
with the provisions of this Agreement and the general release, which extends to
claims whether now known or unknown, and understand that to the extent any
applicable law provides that a general release does not extend to claims which
the creditor does not know or suspect to exist in his or her favor at the time
of executing the release, the parties hereby expressly waive any and all rights
they have thereunder.  The Parties understand and acknowledge the significance
and consequence of the specific waiver of any such statutory provisions
available, and hereby assume full responsibility for any damage, losses or
liabilities that they may hereafter discover as possibly resulting from the
Operating Agreement, the Disputes, the Ashdown LLC and/or the mine or properties
related to the Ashdown LLC.



 
/s/ WEG
/s/ GPXM
/s/ LLC
 
initials (WEG)
initials (GPXM)
initials (LLC)



5.             No Pending or Future Lawsuits.  WEG represents that, except as
being released pursuant to this Agreement, it has no lawsuits, claims, or
actions pending in its name, or on behalf of any other person or entity, against
GPXM or GPXM’s Agents.  WEG also represents that it does not intend to bring any
claims on its own behalf or on behalf of any other person or entity against GPXM
or GPXM’s Agents.  GPXM represents that, except as being released pursuant to
this Agreement, it has no lawsuits, claims, or actions pending in its name, or
on behalf of any other person or entity, against WEG or WEG’s Agents.  GPXM also
represents that it does not intend to bring any claims on its own behalf or on
behalf of any other person or entity against WEG or WEG’s Agents.  The parties
agree not to sue further or otherwise prosecute each other with respect to any
matter settled or released in this Agreement.


6.             Actions Contrary to Law.  Nothing contained in this Agreement
shall be construed to require the commission of any act contrary to law, and
whenever there is any conflict between any provision of this Agreement and any
statute, law, ordinance, or regulation, contrary to which the parties have no
legal right to contract, then the latter shall prevail; but in such event, the
provisions of this Agreement so affected shall be curtailed and limited only to
the extent necessary to bring it within legal requirements.


 

--------------------------------------------------------------------------------

 
 
7.             Reliance. In making this Agreement, it is understood and agreed
that the parties each relied wholly upon their own judgment, belief and
knowledge of the nature and extent of their damages, if any, and that they have
not been influenced to any extent whatsoever in making this Agreement by any
representations or statements regarding said damages or any other matters made
by persons, firms, partnerships, or corporations who are hereby released, or by
any person or persons representing it or them.


8.             Construction. This Agreement shall be construed without regard to
the drafter of the same and shall be construed as though all parties hereto
participated equally in the drafting of the Agreement.


9.             Miscellaneous.


9.1.           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or mailed by registered or certified mail, postage
prepaid, or by recognized overnight courier or personal delivery or sent by
facsimile, addressed (i) if to GPXM, at the address set forth on the signature
page hereto or such other address as it has furnished to WEG in writing in
accordance with this subsection, or (ii) if to WEG or the LLC, at the address
set forth on the signature page hereto or such other address as it has furnished
to GPXM in writing in accordance with this subsection.  A notice shall be deemed
effectively given, (a) upon personal delivery to the party to be notified; (b)
when sent by confirmed facsimile if sent during normal business hours of the
recipient, and if not, then on the next business day; (c) three (3) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (d) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt.


9.2.           Entire Agreement.  This Agreement supersedes any and all
agreements, either oral or written, between the parties with respect to the
subject matter hereof.  Any modification of this Agreement will be effective
only if it is in writing and signed by all parties.


9.3.           Cooperation.  Each of the parties, for themselves and on behalf
of their respective present and former Agents, hereby warrants and represents
that he or it shall do all things and execute all documents necessary to carry
out the agreements and covenants contained in this Agreement, and to effectuate
the purposes of this Agreement.  Any and all executory provisions under this
Agreement shall survive the consummation of this Agreement and shall continue in
full force and effect until fully performed and satisfied.


9.4.           Assignment.  This Agreement and the promises and covenants herein
shall be binding upon, inure to the benefit of, and be enforceable by the
officers, directors, shareholders, employees, parties, affiliates,
representatives, agents, insurers, heirs, beneficiaries, successors and assigns
of each of the parties hereto. Each of the parties hereby warrants and
represents that it has not made and shall not at any time make or cause to be
made, any pledge, hypothecation, assignment or transfer of any kind or nature
whatsoever of any of the Claims released and discharged pursuant to this
Agreement.


9.5.           Advice of Counsel; Tax Consequences.  Each of the parties
represents and warrants that it has been represented by independent counsel or
has had the opportunity to be represented by independent counsel and has
investigated the facts with respect to, pertaining to, based on or arising from
this Agreement, and all matters referred to herein, as deemed necessary by
each.  Neither party makes any representation, warranty or covenant as to any
tax consequences or liability that either may face related to the release
provided for in this Agreement.


 

--------------------------------------------------------------------------------

 


9.6.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without regard to its
conflict of laws principles.


9.7           Jurisdiction and Venue.  The parties hereto hereby (i) consent to
the personal jurisdiction of the state and federal courts located in the State
of Nevada, County of Washoe in connection with any controversy related to this
Agreement; (ii) waive any argument that venue in any such forum is not
convenient, (iii) agree that any litigation initiated by either party in
connection with this Agreement or any related documents may be venued in either
the state or federal courts located in the State of Nevada, County of Washoe;
and (iv) agree that a final judgment in any such suit, action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.


9.8.           Attorneys’ Fees.  In the event of any litigation, arbitration, or
other proceeding arising out of this Agreement, or the parties’ performance as
outlined herein, the prevailing party will be entitled to an award of costs,
including an award of reasonable attorneys' fees.  Any judgment, order, or award
entered in any such proceeding will designate a specific sum as such an award of
attorneys’ fees and costs incurred.  This attorneys’ fee provision is intended
to be severable from the other provisions of this Agreement, will survive any
judgment or order entered in any proceeding and will not be deemed merged into
any such judgment or order, so that such further fees and costs as may be
incurred in the enforcement of an award or judgment or in defending it on appeal
will likewise be recoverable by further order of a court or panel or in a
separate action as may be appropriate.


9.9.           Waiver.  Failure of any party to enforce any provision or
provisions of this Agreement shall not waive any enforcement of any continuing
breach of the same provision or provisions or any breach of any provision or
provisions of this Agreement.  No breach of this Agreement, or of any term or
provision herein, can be waived except by an express written waiver executed by
the party who has agreed to waive such breach.  Waiver of any one breach shall
not be deemed a waiver of any other breach of the same or other terms or
provisions of this Agreement.


9.10.         Severance. In the event that any provision of this Agreement
should be held to be void, voidable or unenforceable, the remaining portions
hereto shall remain in full force and effect.


9.11.         Counterparts.  This Agreement may be signed in one or more
counterparts (by facsimile or otherwise), all of which shall be treated as one
and the same instrument.


9.12.         Facsimile.  Executed copies of this Agreement may be exchanged via
facsimile or other electronic method, including via PDF file, and such
signatures shall be deemed as originals.




[SIGNATURE PAGE IMMEDIATELY FOLLOWS]


 

--------------------------------------------------------------------------------

 


CAUTION:  THIS AFFECTS YOUR LEGAL RIGHTS
READ BEFORE SIGNING
(TO BE EXECUTED AT CLOSING)
 


 


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
indicated above.





 
WIN-ELDRICH GOLD, INC.
                 
    /s/ Perry D. Muller
 
Name:
Perry D. Muller
 
Title:
President
 
Address:
PO Box 3540
     
Silver Springs, NV 89429
                           
GOLDEN PHOENIX MINERALS, INC.
                   
     /s/ David A. Caldwell
 
Name:
David A. Caldwell
 
Title:
Chief Executive Officer
 
Address:
1675 East Prater WAY #102
     
Sparks, NV 89434
 





ASHDOWN PROJECT, LLC
MANAGEMENT COMMITTEE:


/s/ David A. Caldwell
 
/s/ Pete Winn
 
Name:
David A. Caldwell
 
Name:
Pete Winn
 
Title:
Member of Management Committee
 
Title:
Member of Management Committee
                         
/s/ Donald Prahl
 
/s/ Perry Muller
 
Name:
Donald Prahl
 
Name:
Perry Muller
 
Title:
Member of Management Committee
 
Title:
Member of Management Committee
 





 

--------------------------------------------------------------------------------

 


EXHIBIT E


ASHDOWN MILL SIDE LETTER AGREEMENT
 
 
 
 


 

--------------------------------------------------------------------------------

 


Ashdown Mill Binding Side Letter Agreement


This Ashdown Mill Binding Side Letter Agreement (“Side Letter Agreement”) is
made as of May 13, 2009, by and between Perry Muller, an individual (“PM”),
Ashdown Project LLC, a Nevada limited liability company (“Ashdown”), and Golden
Phoenix Minerals, Inc., a Nevada corporation (“GPM”).


Recitals


WHEREAS, the Parties signatory hereto, have entered into that certain Global
Settlement Agreement and Mutual Release of All Claims by All Parties, dated as
of May 13, 2009 (the “Settlement Agreement”) with Retrievers, LLC, a Nevada
limited liability company (“Retrievers”), John Tingue, individually and as a
Member and Manager of Retrievers (“JT”), and Kris Tingue, individually and as
Member and Manager of Retrievers (“KT”), in connection with the settlement and
release of all claims and disputes, including, but not limited to, that certain
lawsuit filed against the parties hereto in the Sixth Judicial District Court of
the State of Nevada, in and for the County of Humboldt, Case No. CV-17880
(collectively, the “Lawsuit”).


WHEREAS, the Lawsuit sought to establish title in and to those certain pieces of
personal property, equipment and machinery known as the Ashdown Mill (also
sometimes referred to as the Kingston Mill).


WHEREAS, in settlement of the Lawsuit, among other things, PM, or his assigns,
agreed to pay to Retrievers the amount of One Hundred Thousand Dollars
($100,000) in exchange for a bill of sale and title to the Ashdown Mill.


WHEREAS, concurrently with entry into the Settlement Agreement, GPM and
Win-Eldrich Gold, Inc., a Nevada corporation and a Member and a Manager of
Ashdown (“WEG”) are negotiating an agreement for the sale of all of GPM’s
ownership interest in Ashdown to WEG, to be evidenced by the issuance of a
secured promissory note, secured by the assets of Ashdown and WEG’s ownership
interest in Ashdown.


WHEREAS, the parties desire to confirm their intent that the Ashdown Mill be
used exclusively at the mining site owned and operated by Ashdown, and that PM
shall lease and convey title to the Ashdown Mill to Ashdown upon the terms and
conditions set forth herein.


NOW THEREFORE, the parties signatory hereto agree as follows:


1.             Lease.  Immediately upon execution of the Settlement Agreement,
PM agrees to enter into a lease agreement, whereby he shall lease the Ashdown
Mill to Ashdown for its sole and exclusive use at the mining property owned and
operated by Ashdown, for such consideration as shall be negotiated in an arm’s
length transaction and mutually agreed upon.


2.             Ashdown Option.  At any time following the entry into the lease
agreement referenced in Section 1 and while that certain Secured Promissory Note
made by WEG in favor of GPM in the principal amount of Five Million Three
Hundred Thousand Dollars ($5,300,000) (the “Note”) is outstanding and for an
additional four (4) months following the termination of the Note, whether by
expiration upon the Maturity Date (as defined in the Note), payment in full of
all obligations and indebtedness under the Note or upon termination by GPM upon
WEG’s default under the Note, Ashdown shall have the option to purchase the
Ashdown Mill by tendering payment to PM for the full amount of One Hundred Ten
Thousand Dollars ($110,000), which amount includes that certain Ten Thousand
Dollar ($10,000) loan fee, with any such lease payments previously made to PM
being subtracted therefrom.


 

--------------------------------------------------------------------------------

 


3.             Conveyance of Title; Termination.  Immediately upon Ashdown’s
payment in full of the principal amount of One Hundred Ten Thousand Dollars
($110,000), owed to PM or his assignee in repayment of the amount paid to
Retriever’s as part of the Settlement Agreement, PM shall deliver a bill of sale
and effectively convey title in the Ashdown Mill to Ashdown, at which point this
Side Letter Agreement shall immediately terminate.


4.             Assignees of PM.  Pursuant to Sections 1.2(d) and 1.3 of the
Settlement Agreement, Retriever’s agrees to execute and deliver a bill of sale
for the Ashdown Mill in the name of PM or his assignee (emphasis added).  This
Side Letter Agreement is intended to be binding upon any such assignee in
accordance with the terms hereof.  PM agrees not to assign title to the Ashdown
Mill unless any such assignee agrees to be bound by the terms of this Side
Letter Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
indicated above.


ASHDOWN PROJECT, LLC
MANAGEMENT COMMITTEE:


/s/ David A. Caldwell
 
/s/ Peter S. Winn
Name:
David A. Caldwell
 
Name:
Peter S. Winn
Title:
Member of Management Committee
 
Title:
Member of Management Committee
         
Address:
1675 East Prater Way, #102
   
Address:
 
Sparks, NV 89434
                         
/s/ Donald Prahl
 
/s/ Perry Muller
Name:
Donald Prahl
 
Name:
Perry Muller
Title:
Member of Management Committee
 
Title:
Member of Management Committee
         
Address:
1675 East Prater Way, #102
 
Address:
   
Sparks, NV 89434
               
PERRY MULLER
 
GOLDEN PHOENIX MINERALS, INC.
         
/s/ Perry Muller
 
/s/ David A. Caldwell
     
By: David A. Caldwell, Chief Executive Officer

 


 

--------------------------------------------------------------------------------

 


SCHEDULE 1.1(b)(i)




PREEXISTING LIENS


Date of Notice
Type of Document
Vendor
 
Demand
 
01/30/09
Lien
Rock Machinery Technologies, Inc.
  $ 11,496.01      
Keith Howell, Churchill County
                     
01/12/09
Lien
Sell Lumber
  $ 35,757.48      
Thomas P. Erwin, agent
                     
02/13/09
Summons 
DMC-Dynatec Mining Services Corporation
  $ 108,448.52    
Complaint
J. Stephen Peek, Esq
 
Plus legal
   
Lien         
Holland & Hart LLP
           
775-327-3000
       



 






SCHEDULE 1
 

--------------------------------------------------------------------------------

 


SCHEDULE 2(c)


PERMITTED LIENS


 
1.
Lien Claims



Date of Notice
Type of Document
Vendor
 
Demand
 
01/30/09
Lien
Rock Machinery Technologies, Inc.
  $ 11,496.01      
Keith Howell, Churchill County
                     
01/12/09
Lien
Sell Lumber
  $ 35,757.48      
Thomas P. Erwin, agent
                     
02/13/09
Summons 
DMC-Dynatec Mining Services Corporation
  $ 108,448.52    
Complaint
J. Stephen Peek, Esq
 
Plus legal
   
Lien         
Holland & Hart LLP
           
775-327-3000
       





 
2.
Priority Amount



 
3.
Ashdown Mill Lease and Future Financing Arrangements Up to $500,000



 
4.
Preexisting Liens



 
5.
Schedule 4.1 Leases



 
6.
Schedule 4.1(c) Obligations



 
7.
“Off take” agreements and “forward sales” contracts



 
8.
Accounts Receivable factoring



 
9.
Cash “lock box” agreements



 
10.
Liens arising out of the litigation identified in Schedule 2(d)











SCHEDULE 2



 

--------------------------------------------------------------------------------

 


SCHEDULE 2(d)


LITIGATION


1.       Tetra Financial v. Ashdown Project, LLC et al
2.       Retrievers LLC v. Ashdown Project LLC, et al, Case No. CV 17880 6th
Judicial District Court of the state of Nevada, Humboldt County
3.       DMC-Dinatech Mining Services Corporation – a complaint has not been
filed, but on February 13, 2009, DMC Mining recorded a mechanic’s lien against
real property, mining claims and mineral deposits at the Ashdown mine claiming
approximately $108,448 due for mechanic’s labor.
4.       As of March 2, 2009, Ahern Rentals, Inc. filed a lien against Seller in
the amount of $13,208.86 for Water Truck rental for drilling services.  As of
the date of this Agreement, Seller has paid $2,891.90 and there is a balance of
$10,316.96 owed.  **
5.       On December 17, 2008 the LLC received a letter from DEA Incorporated
demanding $1,015.36 related to mine supplies for the LLC.
6.       On October 22, 2008, the Seller received a summons and complaint
initiated by its former Ashdown Mine Manager, Earl Harrison, in an amount equal
to $172,116.  The claim relates to a Promissory Note and accrued interest
stemming from the lease of Mr. Harrison’s mining equipment and other amounts due
him prior to the formation of the Ashdown LLC.  This Note had been the subject
of regular monthly payments until the deteriorating capital markets forced the
Seller to suspend this payment schedule.  The Seller agreed with the amounts
detailed in the complaint and had no objection to Mr. Harrison’s claim.  The
Seller is now in receipt of a default judgment dated February 2, 2009 entered in
Mr. Harrison’s favor, awarding Mr. Harrison $165,197 plus accrued interest
through December 31, 2008 of $5,094 and additional interest that accrues at a
daily rate of $18.66 until the Note is paid in full.  Seller has been in
discussions with Mr. Harrison and his attorney throughout this period of time
and initiated a formal process to negotiate a settlement in this matter on
February 4, 2009. **
7.       On December 12, 2008, a letter was received by the LLC from Theisen
Team USA, Inc. demanding payment of $36,742 for the Shotcrete machine &
shotcrete for the LLC.
8.       On December 23, 2008, a complaint was filed by Tallman Lumber against
the LLC.  This dispute has been settled for the amount of $12,148.68, to be paid
in four installments.
9.       On February 5, 2009, the LLC received a letter from Mining Equipment,
Ltd. demanding payment of $20,659 owed on the U/G mine fan.
10.     On February 19, 2009 a settlement was approved with the Mine Safety &
Health Administration requiring Seller to pay the amount of $48,000.
11.     On January 12, 2009 a lien was filed by Sell Lumber against the LLC in
the amount of $35,757.48 related to lumber provided to the LLC.
12.     On January 30, 2009 a lien was filed by Rock Machinery Technologies,
Inc. against the LLC in the amount of $11,496.01 related to mill equipment for
the LLC.
13.     On April 16, 2009, a complaint was filed by Ed Staub & Sons Petroleum,
Inc., against the LLC, Seller and Purchaser, requesting the payment of
$107,992.62 owed to them in addition to certain other fees, expenses and relief.








** 4 AND 6 ARE NOT LLC LIABILITIES
 
 
SCHEDULE 2


 

--------------------------------------------------------------------------------

 


SCHEDULE 2(i)


EXCEPTIONS TO TITLE OF ASSETS UNDER WEG CONTRIBUTION AGREEMENT


Nevada Water Rights:  Permit #44185




 

 


SCHEDULE 2



 

--------------------------------------------------------------------------------

 


SCHEDULE 2(j)


INVESTIGATIONS


To best of Seller’s knowledge – none.














SCHEDULE 2


 

--------------------------------------------------------------------------------

 


SCHEDULE 3(h)


EXCEPTIONS TO EFFECTIVENESS / GOOD STANDING OF UNDERLYING AGREEMENTS UNDER
SELLER CONTRIBUTION AGREEMENT


 
1.
Ore Purchase Agreement between DRC and Seller dated August 18, 2004, as
amended.  This Agreement was assigned to the LLC pursuant to the Contribution
between Seller and the LLC dated September 28, 2006.

 
2.
Settlement Agreement dated August 26, 2005 between Seller and Earl Harrison
d/b/a Western Mine Development, Retrievers, LLC, John Tingue and Kris
Tingue.  This agreement is the basis for that certain complaint filed by
Retrievers, which all parties have been participating in negotiating a mutually
agreeable settlement to.  Finalizing this settlement is a condition to Closing
under these Transaction Documents.

 
3.
Millsite Lease Agreement dated April 1, 2005 with Claude Edward Morris.  Seller
is aware that the LLC has been in default on payment obligations under this
agreement for approximately six (6) months from the date of this Agreement, but
is not aware that Morris has notified the LLC of such default.

 
4.
Denio Junction Lease Agreement dated November 1, 2006.  This is not an agreement
specifically set forth in Exhibit A to the Contribution Agreement, however,
Seller is aware that this is an agreement that the LLC is currently in default
on, but is not aware that Denio Junction has notified the LLC of such default.

















SCHEDULE 3



 

--------------------------------------------------------------------------------

 


SCHEDULE 3(j)


INVESTIGATIONS


Except as set forth in the Schedules to this Agreement, none.


















SCHEDULE 3



 

--------------------------------------------------------------------------------

 






SCHEDULE 4.1
LEASED ASSETS / EQUIPMENT TO BE TRANSFERRED


Description
Quantity
ID #
LPN
Lease Rate Per Month
         
Mucker
2
   
$3,000
Driscopipe Welder
1
   
$600
2004 GMC w/ camper shell – silver
 
1
 
2GTEK19T341339087
 
030RVB
 
$550
2002 C&B Utility Trailer
 
1
 
4JUUS16202N008561
 
46368M
 
$200
2001 GMC Sierra K1500 – gray
 
1
 
1GTEK19TX1E162032
 
467NVE
 
$500
2001 GMC Sierra – blue
 
1
 
1GTEK19TX1E166419
 
466NVE
 
$500
1999 Chevy 1 Ton Crewcab – white
 
1
 
1GCHK33J6XF041579
 
015PYW
 
$475
Whisperwatt 25KVA Generator
 
1
 
MQ25 3664809
 
 
$1,000
1989 Ford Van – tan
(Note – this vehicle may no longer be on site at Ashdown, WEG to confirm)
1
1F8JS31H3KHC03350
Not known
$400













SCHEDULE 4



 

--------------------------------------------------------------------------------

 


SCHEDULE 4.1(v)


OBLIGATIONS OF LLC ON WHICH SELLER IS GUARANTOR


 
1.
IRS – all unpaid taxes related to payroll obligations of the LLC accruing on or
after December 31, 2008.

 
2.
GMAC – 2004 GMC Pick-up Truck, payments currently being maintained by Bill
Thomas.

 
3.
Evans Dewatering, Inc. – vendor contract, LLC owes $13,442.26 as of the date of
this Agreement.

 
4.
All such additional LLC obligations as set forth below, with the last column
detailing which person or entity is obligated as a guarantor:




               
Contract Date
Vendor
Reference Number
Description of Purchase
Term in Months
Monthly Payment Amount
Contract Balance 12/31/2008
Guarantor
Capital Leases
       
04/25/07
GE Capital
4495495001
Miner's Dry
24
$1,271.56
$7,242.42
Kent Aveson or Dave Caldwell
11/16/07
Theissen Team
145US
Shotcrete Machine
12
$1,710.00
$4,021.56
 
Kent Aveson or Dave Caldwell
03/01/08
GE Capital
8376037-001
2005 Telehandler
48
$1,148.76
$42,921.69
 
Seller
06/11/08
Atlas Copco
21508 AVO8X162
Scooptram #1
48
$6,640.59
$258,195.56
 
Seller and Purchaser
08/01/08
GE Capital
8376037-002
2002 Telehandler
48
$1,475.60
$56,668.56
 
Seller
08/18/08
Atlas Copco
21508 AVO07X425
Scooptram #2
48
$5,591.81
$226,082.17
Seller and Purchaser
               
Operating Leases
   
04/01/05
Claude Edward Morris
 
Mill Site
240
$3,700.00
 
 
N/A
11/01/06
Denio Junction
 
RV Park
60
$3,000.00
 
 
N/A
08/03/07
ModSpace
727998-788314
Admin Bldg
48
$1,072.50
 
 
N/A
09/20/08
Tetra Financial
472T025 / 472T026
U/G Haul Trucks
48
$11,981.51
 
 
N/A







SCHEDULE 4


 

--------------------------------------------------------------------------------

 


SCHEDULE 4.5


Except as set forth in Schedule 2(d) or elsewhere in the Schedules hereto, none.


 

 




SCHEDULE 4
 
 



--------------------------------------------------------------------------------